
	
		II
		110th CONGRESS
		1st Session
		S. 625
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2007
			Mr. Kennedy (for
			 himself, Mr. Cornyn,
			 Mr. Harkin, Mr.
			 McCain, Mr. Durbin,
			 Mr. Lugar, Mr.
			 Dodd, Mr. Smith,
			 Mr. Reed, Ms.
			 Snowe, Mr. Lautenberg,
			 Ms. Murkowski, Mr. Bingaman, Ms.
			 Collins, Ms. Mikulski,
			 Mr. Stevens, Mrs. Murray, Mr.
			 Domenici, Mrs. Clinton,
			 Mr. Cochran, Mrs. Feinstein, Mr.
			 Leahy, Mr. Obama,
			 Mr. Sanders, Mr. Brown, Mr.
			 Schumer, Mr. Akaka,
			 Mr. Kohl, Ms.
			 Cantwell, Mr. Carper, and
			 Mr. Nelson of Florida) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To protect the public health by providing the Food and
		  Drug Administration with certain authority to regulate tobacco
		  products.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Family Smoking Prevention and Tobacco Control
			 Act.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purpose.
					Sec. 4. Scope and effect.
					Sec. 5. Severability.
					Title I—AUTHORITY OF THE FOOD AND DRUG ADMINISTRATION
					Sec. 101. Amendment of Federal food, drug, and Cosmetic
				Act.
					Sec. 102. Final rule.
					Sec. 103. Conforming and other amendments to general
				provisions.
					Title II—TOBACCO PRODUCT WARNINGS; CONSTITUENT AND SMOKE
				CONSTITUENT DISCLOSURE
					Sec. 201. Cigarette label and advertising warnings.
					Sec. 202. Authority to revise cigarette warning label
				statements.
					Sec. 203. State regulation of cigarette advertising and
				promotion.
					Sec. 204. Smokeless Tobacco labels and advertising
				warnings.
					Sec. 205. Authority to revise Smokeless Tobacco product warning
				label statements.
					Sec. 206. Tar, Nicotine, and other smoke constituent disclosure
				to the public.
					Title III—PREVENTION OF ILLICIT TRADE IN TOBACCO
				PRODUCTS
					Sec. 301. Labeling, recordkeeping, records
				inspection.
					Sec. 302. Study and report.
				
			2.FindingsThe Congress finds the following:
			(1)The use of tobacco
			 products by the Nation’s children is a pediatric disease of considerable
			 proportions that results in new generations of tobacco-dependent children and
			 adults.
			(2)A
			 consensus exists within the scientific and medical communities that tobacco
			 products are inherently dangerous and cause cancer, heart disease, and other
			 serious adverse health effects.
			(3)Nicotine is an
			 addictive drug.
			(4)Virtually all new
			 users of tobacco products are under the minimum legal age to purchase such
			 products.
			(5)Tobacco
			 advertising and marketing contribute significantly to the use of
			 nicotine-containing tobacco products by adolescents.
			(6)Because past
			 efforts to restrict advertising and marketing of tobacco products have failed
			 adequately to curb tobacco use by adolescents, comprehensive restrictions on
			 the sale, promotion, and distribution of such products are needed.
			(7)Federal and State
			 governments have lacked the legal and regulatory authority and resources they
			 need to address comprehensively the public health and societal problems caused
			 by the use of tobacco products.
			(8)Federal and State
			 public health officials, the public health community, and the public at large
			 recognize that the tobacco industry should be subject to ongoing
			 oversight.
			(9)Under article I,
			 section 8 of the Constitution, the Congress is vested with the responsibility
			 for regulating interstate commerce and commerce with Indian tribes.
			(10)The sale,
			 distribution, marketing, advertising, and use of tobacco products are
			 activities in and substantially affecting interstate commerce because they are
			 sold, marketed, advertised, and distributed in interstate commerce on a
			 nationwide basis, and have a substantial effect on the Nation’s economy.
			(11)The sale,
			 distribution, marketing, advertising, and use of such products substantially
			 affect interstate commerce through the health care and other costs attributable
			 to the use of tobacco products.
			(12)It is in the
			 public interest for Congress to enact legislation that provides the Food and
			 Drug Administration with the authority to regulate tobacco products and the
			 advertising and promotion of such products. The benefits to the American people
			 from enacting such legislation would be significant in human and economic
			 terms.
			(13)Tobacco use is
			 the foremost preventable cause of premature death in America. It causes over
			 400,000 deaths in the United States each year and approximately 8,600,000
			 Americans have chronic illnesses related to smoking.
			(14)Reducing the use
			 of tobacco by minors by 50 percent would prevent well over 10,000,000 of
			 today’s children from becoming regular, daily smokers, saving over 3,000,000 of
			 them from premature death due to tobacco induced disease. Such a reduction in
			 youth smoking would also result in approximately $75,000,000,000 in savings
			 attributable to reduced health care costs.
			(15)Advertising,
			 marketing, and promotion of tobacco products have been especially directed to
			 attract young persons to use tobacco products and these efforts have resulted
			 in increased use of such products by youth. Past efforts to oversee these
			 activities have not been successful in adequately preventing such increased
			 use.
			(16)In 2003, the
			 cigarette manufacturers spent more than $15,000,000,000 to attract new users,
			 retain current users, increase current consumption, and generate favorable
			 long-term attitudes toward smoking and tobacco use.
			(17)Tobacco product
			 advertising often misleadingly portrays the use of tobacco as socially
			 acceptable and healthful to minors.
			(18)Tobacco product
			 advertising is regularly seen by persons under the age of 18, and persons under
			 the age of 18 are regularly exposed to tobacco product promotional
			 efforts.
			(19)Through
			 advertisements during and sponsorship of sporting events, tobacco has become
			 strongly associated with sports and has become portrayed as an integral part of
			 sports and the healthy lifestyle associated with rigorous sporting
			 activity.
			(20)Children are
			 exposed to substantial and unavoidable tobacco advertising that leads to
			 favorable beliefs about tobacco use, plays a role in leading young people to
			 overestimate the prevalence of tobacco use, and increases the number of young
			 people who begin to use tobacco.
			(21)The use of tobacco
			 products in motion pictures and other mass media glamorizes its use for young
			 people and encourages them to use tobacco products.
			(22)Tobacco
			 advertising expands the size of the tobacco market by increasing consumption of
			 tobacco products including tobacco use by young people.
			(23)Children are more
			 influenced by tobacco marketing than adults: more than 80 percent of youth
			 smoke three heavily marketed brands, while only 54 percent of adults, 26 and
			 older, smoke these same brands.
			(24)Tobacco company
			 documents indicate that young people are an important and often crucial segment
			 of the tobacco market. Children, who tend to be more price-sensitive than
			 adults, are influenced by advertising and promotion practices that result in
			 drastically reduced cigarette prices.
			(25)Comprehensive
			 advertising restrictions will have a positive effect on the smoking rates of
			 young people.
			(26)Restrictions on
			 advertising are necessary to prevent unrestricted tobacco advertising from
			 undermining legislation prohibiting access to young people and providing for
			 education about tobacco use.
			(27)International
			 experience shows that advertising regulations that are stringent and
			 comprehensive have a greater impact on overall tobacco use and young people’s
			 use than weaker or less comprehensive ones.
			(28)Text only
			 requirements, although not as stringent as a ban, will help reduce underage use
			 of tobacco products while preserving the informational function of
			 advertising.
			(29)It is in the
			 public interest for Congress to adopt legislation to address the public health
			 crisis created by actions of the tobacco industry.
			(30)The final
			 regulations promulgated by the Secretary of Health and Human Services in the
			 August 28, 1996, issue of the Federal Register (61 Fed. Reg. 44615–44618) for
			 inclusion as part 897 of title 21, Code of Federal Regulations, are consistent
			 with the First Amendment to the United States Constitution and with the
			 standards set forth in the amendments made by this subtitle for the regulation
			 of tobacco products by the Food and Drug Administration and the restriction on
			 the sale and distribution, including access to and the advertising and
			 promotion of, tobacco products contained in such regulations are substantially
			 related to accomplishing the public health goals of this Act.
			(31)The regulations
			 described in paragraph (30) will directly and materially advance the Federal
			 Government’s substantial interest in reducing the number of children and
			 adolescents who use cigarettes and smokeless tobacco and in preventing the
			 life-threatening health consequences associated with tobacco use. An
			 overwhelming majority of Americans who use tobacco products begin using such
			 products while they are minors and become addicted to the nicotine in those
			 products before reaching the age of 18. Tobacco advertising and promotion plays
			 a crucial role in the decision of these minors to begin using tobacco products.
			 Less restrictive and less comprehensive approaches have not and will not be
			 effective in reducing the problems addressed by such regulations. The
			 reasonable restrictions on the advertising and promotion of tobacco products
			 contained in such regulations will lead to a significant decrease in the number
			 of minors using and becoming addicted to those products.
			(32)The regulations
			 described in paragraph (30) impose no more extensive restrictions on
			 communication by tobacco manufacturers and sellers than are necessary to reduce
			 the number of children and adolescents who use cigarettes and smokeless tobacco
			 and to prevent the life-threatening health consequences associated with tobacco
			 use. Such regulations are narrowly tailored to restrict those advertising and
			 promotional practices which are most likely to be seen or heard by youth and
			 most likely to entice them into tobacco use, while affording tobacco
			 manufacturers and sellers ample opportunity to convey information about their
			 products to adult consumers.
			(33)Tobacco
			 dependence is a chronic disease, one that typically requires repeated
			 interventions to achieve long-term or permanent abstinence.
			(34)Because the only
			 known safe alternative to smoking is cessation, interventions should target all
			 smokers to help them quit completely.
			(35)Tobacco products
			 have been used to facilitate and finance criminal activities both domestically
			 and internationally. Illicit trade of tobacco products has been linked to
			 organized crime and terrorist groups.
			(36)It is essential
			 that the Food and Drug Administration review products sold or distributed for
			 use to reduce risks or exposures associated with tobacco products and that it
			 be empowered to review any advertising and labeling for such products. It is
			 also essential that manufacturers, prior to marketing such products, be
			 required to demonstrate that such products will meet a series of rigorous
			 criteria, and will benefit the health of the population as a whole, taking into
			 account both users of tobacco products and persons who do not currently use
			 tobacco products.
			(37)Unless tobacco
			 products that purport to reduce the risks to the public of tobacco use actually
			 reduce such risks, those products can cause substantial harm to the public
			 health to the extent that the individuals, who would otherwise not consume
			 tobacco products or would consume such products less, use tobacco products
			 purporting to reduce risk. Those who use products sold or distributed as
			 modified risk products that do not in fact reduce risk, rather than quitting or
			 reducing their use of tobacco products, have a substantially increased
			 likelihood of suffering disability and premature death. The costs to society of
			 the widespread use of products sold or distributed as modified risk products
			 that do not in fact reduce risk or that increase risk include thousands of
			 unnecessary deaths and injuries and huge costs to our health care
			 system.
			(38)As the National
			 Cancer Institute has found, many smokers mistakenly believe that low
			 tar and light cigarettes cause fewer health problems
			 than other cigarettes. As the National Cancer Institute has also found,
			 mistaken beliefs about the health consequences of smoking low
			 tar and light cigarettes can reduce the motivation to
			 quit smoking entirely and thereby lead to disease and death.
			(39)Recent studies
			 have demonstrated that there has been no reduction in risk on a population-wide
			 basis from low tar and light cigarettes and such
			 products may actually increase the risk of tobacco use.
			(40)The dangers of
			 products sold or distributed as modified risk tobacco products that do not in
			 fact reduce risk are so high that there is a compelling governmental interest
			 in insuring that statements about modified risk tobacco products are complete,
			 accurate, and relate to the overall disease risk of the product.
			(41)As the Federal
			 Trade Commission has found, consumers have misinterpreted advertisements in
			 which one product is claimed to be less harmful than a comparable product, even
			 in the presence of disclosures and advisories intended to provide
			 clarification.
			(42)Permitting
			 manufacturers to make unsubstantiated statements concerning modified risk
			 tobacco products, whether express or implied, even if accompanied by
			 disclaimers would be detrimental to the public health.
			(43)The only way to
			 effectively protect the public health from the dangers of unsubstantiated
			 modified risk tobacco products is to empower the Food and Drug Administration
			 to require that products that tobacco manufacturers sold or distributed for
			 risk reduction be approved in advance of marketing, and to require that the
			 evidence relied on to support approval of these products is rigorous.
			3.PurposeThe purposes of this Act are—
			(1)to provide
			 authority to the Food and Drug Administration to regulate tobacco products
			 under the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 301 et seq.), by recognizing it as the primary
			 Federal regulatory authority with respect to the manufacture, marketing, and
			 distribution of tobacco products;
			(2)to ensure that the
			 Food and Drug Administration has the authority to address issues of particular
			 concern to public health officials, especially the use of tobacco by young
			 people and dependence on tobacco;
			(3)to authorize the
			 Food and Drug Administration to set national standards controlling the
			 manufacture of tobacco products and the identity, public disclosure, and amount
			 of ingredients used in such products;
			(4)to provide new and
			 flexible enforcement authority to ensure that there is effective oversight of
			 the tobacco industry’s efforts to develop, introduce, and promote less harmful
			 tobacco products;
			(5)to vest the Food
			 and Drug Administration with the authority to regulate the levels of tar,
			 nicotine, and other harmful components of tobacco products;
			(6)in order to ensure
			 that consumers are better informed, to require tobacco product manufacturers to
			 disclose research which has not previously been made available, as well as
			 research generated in the future, relating to the health and dependency effects
			 or safety of tobacco products;
			(7)to continue to
			 permit the sale of tobacco products to adults in conjunction with measures to
			 ensure that they are not sold or accessible to underage purchasers;
			(8)to impose
			 appropriate regulatory controls on the tobacco industry;
			(9)to promote
			 cessation to reduce disease risk and the social costs associated with tobacco
			 related diseases; and
			(10)to strengthen
			 legislation against illicit trade in tobacco products.
			4.Scope and
			 effect
			(a)Intended
			 EffectNothing in this Act (or an amendment made by this Act)
			 shall be construed to—
				(1)establish a
			 precedent with regard to any other industry, situation, circumstance, or legal
			 action; or
				(2)affect any action
			 pending in Federal, State, or Tribal court, or any agreement, consent decree,
			 or contract of any kind.
				(b)Agricultural
			 ActivitiesThe provisions of this Act (or an amendment made by
			 this Act) which authorize the Secretary to take certain actions with regard to
			 tobacco and tobacco products shall not be construed to affect any authority of
			 the Secretary of Agriculture under existing law regarding the growing,
			 cultivation, or curing of raw tobacco.
			5.SeverabilityIf any provision of this Act, the amendments
			 made by this Act, or the application of any provision of this Act to any person
			 or circumstance is held to be invalid, the remainder of this Act, the
			 amendments made by this Act, and the application of the provisions of this Act
			 to any other person or circumstance shall not be affected and shall continue to
			 be enforced to the fullest extent possible.
		IAUTHORITY OF THE
			 FOOD AND DRUG ADMINISTRATION
			101.Amendment of
			 Federal food, drug, and Cosmetic Act
				(a)Definition of
			 Tobacco ProductsSection 201 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 321) is amended by adding at the end the following:
					
						(rr)(1)The term tobacco
				product means any product made or derived from tobacco that is intended
				for human consumption, including any component, part, or accessory of a tobacco
				product (except for raw materials other than tobacco used in manufacturing a
				component, part, or accessory of a tobacco product).
							(2)The term tobacco product
				does not mean—
							(A)a product in the form of conventional
				food (including water and chewing gum), a product represented for use as or for
				use in a conventional food, or a product that is intended for ingestion in
				capsule, tablet, softgel, or liquid form; or
							(B)an article that is approved or is
				regulated as a drug by the Food and Drug Administration.
							(3)The products described in paragraph
				(2)(A) shall be subject to chapter IV or chapter V of this Act and the articles
				described in paragraph (2)(B) shall be subject to chapter V of this Act.
						(4)A tobacco product may not be marketed
				in combination with any other article or product regulated under this Act
				(including a drug, biologic, food, cosmetics, medical device, or a dietary
				supplement).
						.
				(b)FDA Authority
			 Over Tobacco ProductsThe Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) is
			 amended—
					(1)by redesignating
			 chapter IX as chapter X;
					(2)by redesignating
			 sections 901 through 909 as sections 1001 through 1009;
					(3)in section 1009
			 (as so redesignated), by striking section 908 and inserting
			 section 1008; and
					(4)by inserting after
			 chapter VIII the following:
						
							IXTOBACCO
				PRODUCTS
								900.DefinitionsIn this chapter:
									(1)AdditiveThe
				term additive means any substance the intended use of which
				results or may reasonably be expected to result, directly or indirectly, in its
				becoming a component or otherwise affecting the characteristic of any tobacco
				product (including any substances intended for use as a flavoring, coloring or
				in producing, manufacturing, packing, processing, preparing, treating,
				packaging, transporting, or holding), except that such term does not include
				tobacco or a pesticide chemical residue in or on raw tobacco or a pesticide
				chemical.
									(2)BrandThe
				term brand means a variety of tobacco product distinguished by the
				tobacco used, tar content, nicotine content, flavoring used, size, filtration,
				or packaging, logo, registered trademark or brand name, identifiable pattern of
				colors, or any combination of such attributes.
									(3)CigaretteThe
				term cigarette has the meaning given that term by section 3(1) of
				the Federal Cigarette Labeling and Advertising Act, but also includes tobacco,
				in any form, that is functional in the product, which, because of its
				appearance, the type of tobacco used in the filler, or its packaging and
				labeling, is likely to be offered to, or purchased by, consumers as a cigarette
				or as roll-your-own tobacco.
									(4)Cigarette
				tobaccoThe term cigarette tobacco means any product
				that consists of loose tobacco that is intended for use by consumers in a
				cigarette. Unless otherwise stated, the requirements for cigarettes shall also
				apply to cigarette tobacco.
									(5)CommerceThe
				term commerce has the meaning given that term by section 3(2) of
				the Federal Cigarette Labeling and Advertising Act.
									(6)Counterfeit
				tobacco productThe term counterfeit tobacco product
				means a tobacco product (or the container or labeling of such a product) that,
				without authorization, bears the trademark, trade name, or other identifying
				mark, imprint or device, or any likeness thereof, of a tobacco product listed
				in a registration under section 905(i)(1).
									(7)DistributorThe
				term distributor as regards a tobacco product means any person who
				furthers the distribution of a tobacco product, whether domestic or imported,
				at any point from the original place of manufacture to the person who sells or
				distributes the product to individuals for personal consumption. Common
				carriers are not considered distributors for purposes of this chapter.
									(8)Illicit
				tradeThe term illicit trade means any practice or
				conduct prohibited by law which relates to production, shipment, receipt,
				possession, distribution, sale, or purchase of tobacco products including any
				practice or conduct intended to facilitate such activity.
									(9)Indian
				tribeThe term Indian tribe has the meaning given
				such term in section 4(e) of the Indian Self Determination and Education
				Assistance Act.
									(10)Little
				cigarThe term little cigar has the meaning given
				that term by section 3(7) of the Federal Cigarette Labeling and Advertising
				Act.
									(11)NicotineThe
				term nicotine means the chemical substance named
				3-(1–Methyl-2-pyrrolidinyl) pyridine or C[10]H[14]N[2], including any salt or
				complex of nicotine.
									(12)PackageThe
				term package means a pack, box, carton, or container of any kind
				or, if no other container, any wrapping (including cellophane), in which a
				tobacco product is offered for sale, sold, or otherwise distributed to
				consumers.
									(13)RetailerThe
				term retailer means any person who sells tobacco products to
				individuals for personal consumption, or who operates a facility where
				self-service displays of tobacco products are permitted.
									(14)Roll-your-own
				tobaccoThe term roll-your-own tobacco means any
				tobacco which, because of its appearance, type, packaging, or labeling, is
				suitable for use and likely to be offered to, or purchased by, consumers as
				tobacco for making cigarettes.
									(15)Smoke
				constituentThe term smoke constituent means any
				chemical or chemical compound in mainstream or sidestream tobacco smoke that
				either transfers from any component of the cigarette to the smoke or that is
				formed by the combustion or heating of tobacco, additives, or other component
				of the tobacco product.
									(16)Smokeless
				tobaccoThe term smokeless tobacco means any tobacco
				product that consists of cut, ground, powdered, or leaf tobacco and that is
				intended to be placed in the oral or nasal cavity.
									(17)StateThe
				term State means any State of the United States and, for purposes
				of this chapter, includes the District of Columbia, the Commonwealth of Puerto
				Rico, Guam, the Virgin Islands, American Samoa, Wake Island, Midway Islands,
				Kingman Reef, Johnston Atoll, the Northern Mariana Islands, and any other trust
				territory or possession of the United States.
									(18)Tobacco product
				manufacturerThe term tobacco product manufacturer
				means any person, including any repacker or relabeler, who—
										(A)manufactures,
				fabricates, assembles, processes, or labels a tobacco product; or
										(B)imports a finished
				cigarette or smokeless tobacco product for sale or distribution in the United
				States.
										(19)United
				statesThe term United States means the 50 States of
				the United States of America and the District of Columbia, the Commonwealth of
				Puerto Rico, Guam, the Virgin Islands, American Samoa, Wake Island, Midway
				Islands, Kingman Reef, Johnston Atoll, the Northern Mariana Islands, and any
				other trust territory or possession of the United States.
									901.FDA authority
				over Tobacco products
									(a)In
				GeneralTobacco products shall be regulated by the Secretary
				under this chapter and shall not be subject to the provisions of chapter V,
				unless—
										(1)such products are
				intended for use in the diagnosis, cure, mitigation, treatment, or prevention
				of disease (within the meaning of section 201(g)(1)(B) or section 201(h)(2));
				or
										(2)a claim is made
				for such products under section 201(g)(1)(C) or 201(h)(3);
											other than
				modified risk tobacco products approved in accordance with section 911.(b)ApplicabilityThis
				chapter shall apply to all tobacco products subject to the regulations referred
				to in section 102 of the Family Smoking Prevention and Tobacco Control Act, and
				to any other tobacco products that the Secretary by regulation deems to be
				subject to this chapter.
									(c)Scope
										(1)In
				generalNothing in this chapter, or any policy issued or
				regulation promulgated thereunder, or in sections 101(a), 102, or 103 of title
				I, title II, or title III of the Family Smoking Prevention and Tobacco Control
				Act, shall be construed to affect, expand, or limit the Secretary’s authority
				over (including the authority to determine whether products may be regulated),
				or the regulation of, products under this Act that are not tobacco products
				under chapter V or any other chapter.
										(2)Limitation of
				authority
											(A)In
				generalThe provisions of this chapter shall not apply to tobacco
				leaf that is not in the possession of a manufacturer of tobacco products, or to
				the producers of tobacco leaf, including tobacco growers, tobacco warehouses,
				and tobacco grower cooperatives, nor shall any employee of the Food and Drug
				Administration have any authority to enter onto a farm owned by a producer of
				tobacco leaf without the written consent of such producer.
											(B)ExceptionNotwithstanding
				subparagraph (A), if a producer of tobacco leaf is also a tobacco product
				manufacturer or controlled by a tobacco product manufacturer, the producer
				shall be subject to this chapter in the producer’s capacity as a
				manufacturer.
											(C)Rule of
				constructionNothing in this chapter shall be construed to grant
				the Secretary authority to promulgate regulations on any matter that involves
				the production of tobacco leaf or a producer thereof, other than activities by
				a manufacturer affecting production.
											902.Adulterated
				Tobacco productsA tobacco
				product shall be deemed to be adulterated if—
									(1)it consists in
				whole or in part of any filthy, putrid, or decomposed substance, or is
				otherwise contaminated by any added poisonous or added deleterious substance
				that may render the product injurious to health;
									(2)it has been
				prepared, packed, or held under insanitary conditions whereby it may have been
				contaminated with filth, or whereby it may have been rendered injurious to
				health;
									(3)its package is
				composed, in whole or in part, of any poisonous or deleterious substance which
				may render the contents injurious to health;
									(4)it is, or purports
				to be or is represented as, a tobacco product which is subject to a tobacco
				product standard established under section 907 unless such tobacco product is
				in all respects in conformity with such standard;
									(5)(A)it is required by
				section 910(a) to have premarket approval and does not have an approved
				application in effect; or
										(B)it is in violation of the order
				approving such an application;
										(6)the methods used
				in, or the facilities or controls used for, its manufacture, packing, or
				storage are not in conformity with applicable requirements under section
				906(e)(1) or an applicable condition prescribed by an order under section
				906(e)(2); or
									(7)it is in violation
				of section 911.
									903.Misbranded
				Tobacco products
									(a)In
				GeneralA tobacco product shall be deemed to be
				misbranded—
										(1)if its labeling is
				false or misleading in any particular;
										(2)if in package form
				unless it bears a label containing—
											(A)the name and place
				of business of the tobacco product manufacturer, packer, or distributor;
											(B)an accurate
				statement of the quantity of the contents in terms of weight, measure, or
				numerical count;
											(C)an accurate
				statement of the percentage of the tobacco used in the product that is
				domestically grown tobacco and the percentage that is foreign grown tobacco;
				and
											(D)the statement
				required under section 921(a),
											except
				that under subparagraph (B) reasonable variations shall be permitted, and
				exemptions as to small packages shall be established, by regulations prescribed
				by the Secretary;(3)if any word,
				statement, or other information required by or under authority of this chapter
				to appear on the label or labeling is not prominently placed thereon with such
				conspicuousness (as compared with other words, statements or designs in the
				labeling) and in such terms as to render it likely to be read and understood by
				the ordinary individual under customary conditions of purchase and use;
										(4)if it has an
				established name, unless its label bears, to the exclusion of any other
				nonproprietary name, its established name prominently printed in type as
				required by the Secretary by regulation;
										(5)if the Secretary
				has issued regulations requiring that its labeling bear adequate directions for
				use, or adequate warnings against use by children, that are necessary for the
				protection of users unless its labeling conforms in all respects to such
				regulations;
										(6)if it was
				manufactured, prepared, propagated, compounded, or processed in any State in an
				establishment not duly registered under section 905(b), 905(c), 905(d), or
				905(h), if it was not included in a list required by section 905(i), if a
				notice or other information respecting it was not provided as required by such
				section or section 905(j), or if it does not bear such symbols from the uniform
				system for identification of tobacco products prescribed under section 905(e)
				as the Secretary by regulation requires;
										(7)if, in the case of
				any tobacco product distributed or offered for sale in any State—
											(A)its advertising is
				false or misleading in any particular; or
											(B)it is sold or
				distributed in violation of regulations prescribed under section 906(d);
											(8)unless, in the
				case of any tobacco product distributed or offered for sale in any State, the
				manufacturer, packer, or distributor thereof includes in all advertisements and
				other descriptive printed matter issued or caused to be issued by the
				manufacturer, packer, or distributor with respect to that tobacco
				product—
											(A)a true statement
				of the tobacco product’s established name as described in paragraph (4),
				printed prominently; and
											(B)a brief statement
				of—
												(i)the uses of the
				tobacco product and relevant warnings, precautions, side effects, and
				contraindications; and
												(ii)in the case of
				specific tobacco products made subject to a finding by the Secretary after
				notice and opportunity for comment that such action is appropriate to protect
				the public health, a full description of the components of such tobacco product
				or the formula showing quantitatively each ingredient of such tobacco product
				to the extent required in regulations which shall be issued by the Secretary
				after an opportunity for a hearing;
												(9)if it is a tobacco
				product subject to a tobacco product standard established under section 907,
				unless it bears such labeling as may be prescribed in such tobacco product
				standard; or
										(10)if there was a
				failure or refusal—
											(A)to comply with any
				requirement prescribed under section 904 or 908; or
											(B)to furnish any
				material or information required under section 909.
											(b)Prior Approval
				of Label StatementsThe Secretary may, by regulation, require
				prior approval of statements made on the label of a tobacco product. No
				regulation issued under this subsection may require prior approval by the
				Secretary of the content of any advertisement, except for modified risk tobacco
				products as provided in section 911. No advertisement of a tobacco product
				published after the date of enactment of the Family Smoking Prevention and
				Tobacco Control Act shall, with respect to the language of label statements as
				prescribed under section 4 of the Cigarette Labeling and Advertising Act and
				section 3 of the Comprehensive Smokeless Tobacco Health Education Act of 1986
				or the regulations issued under such sections, be subject to the provisions of
				sections 12 through 15 of the Federal Trade
				Commission Act.
									904.Submission of
				health information to the Secretary
									(a)RequirementNot
				later than 6 months after the date of enactment of the Family Smoking
				Prevention and Tobacco Control Act, each tobacco product manufacturer or
				importer, or agents thereof, shall submit to the Secretary the following
				information:
										(1)A listing of all
				ingredients, including tobacco, substances, compounds, and additives that are,
				as of such date, added by the manufacturer to the tobacco, paper, filter, or
				other part of each tobacco product by brand and by quantity in each brand and
				subbrand.
										(2)A description of
				the content, delivery, and form of nicotine in each tobacco product measured in
				milligrams of nicotine in accordance with regulations promulgated by the
				Secretary in accordance with section 4(a)(5) of the Federal Cigarette Labeling
				and Advertising Act.
										(3)A listing of all
				constituents, including smoke constituents as applicable, identified by the
				Secretary as harmful or potentially harmful to health in each tobacco product,
				and as applicable in the smoke of each tobacco product, by brand and by
				quantity in each brand and subbrand. Effective beginning 2 years after the date
				of enactment of this chapter, the manufacturer, importer, or agent shall comply
				with regulations promulgated under section 916 in reporting information under
				this paragraph, where applicable.
										(4)All documents
				developed after the date of enactment of the Family Smoking Prevention and
				Tobacco Control Act that relate to health, toxicological, behavioral, or
				physiologic effects of current or future tobacco products, their constituents
				(including smoke constituents), ingredients, components, and additives.
										(b)Data
				SubmissionAt the request of the Secretary, each tobacco product
				manufacturer or importer of tobacco products, or agents thereof, shall submit
				the following:
										(1)Any or all
				documents (including underlying scientific information) relating to research
				activities, and research findings, conducted, supported, or possessed by the
				manufacturer (or agents thereof) on the health, toxicological, behavioral, or
				physiologic effects of tobacco products and their constituents (including smoke
				constituents), ingredients, components, and additives.
										(2)Any or all
				documents (including underlying scientific information) relating to research
				activities, and research findings, conducted, supported, or possessed by the
				manufacturer (or agents thereof) that relate to the issue of whether a
				reduction in risk to health from tobacco products can occur upon the employment
				of technology available or known to the manufacturer.
										(3)Any or all
				documents (including underlying scientific or financial information) relating
				to marketing research involving the use of tobacco products or marketing
				practices and the effectiveness of such practices used by tobacco manufacturers
				and distributors.
										An
				importer of a tobacco product not manufactured in the United States shall
				supply the information required of a tobacco product manufacturer under this
				subsection.(c)Time for
				Submission
										(1)In
				generalAt least 90 days prior to the delivery for introduction
				into interstate commerce of a tobacco product not on the market on the date of
				enactment of the Family Smoking Prevention and Tobacco Control Act, the
				manufacturer of such product shall provide the information required under
				subsection (a).
										(2)Disclosure of
				additiveIf at any time a tobacco product manufacturer adds to
				its tobacco products a new tobacco additive or increases the quantity of an
				existing tobacco additive, the manufacturer shall, except as provided in
				paragraph (3), at least 90 days prior to such action so advise the Secretary in
				writing.
										(3)Disclosure of
				other actionsIf at any time a tobacco product manufacturer
				eliminates or decreases an existing additive, or adds or increases an additive
				that has by regulation been designated by the Secretary as an additive that is
				not a human or animal carcinogen, or otherwise harmful to health under intended
				conditions of use, the manufacturer shall within 60 days of such action so
				advise the Secretary in writing.
										(d)Data
				List
										(1)In
				generalNot later than 3 years after the date of enactment of the
				Family Smoking Prevention and Tobacco Control Act, and annually thereafter, the
				Secretary shall publish in a format that is understandable and not misleading
				to a lay person, and place on public display (in a manner determined by the
				Secretary) the list established under subsection (e).
										(2)Consumer
				researchThe Secretary shall conduct periodic consumer research
				to ensure that the list published under paragraph (1) is not misleading to lay
				persons. Not later than 5 years after the date of enactment of the Family
				Smoking Prevention and Tobacco Control Act, the Secretary shall submit to the
				appropriate committees of Congress a report on the results of such research,
				together with recommendations on whether such publication should be continued
				or modified.
										(e)Data
				CollectionNot later than 12 months after the date of enactment
				of the Family Smoking Prevention and Tobacco Control Act, the Secretary shall
				establish a list of harmful and potentially harmful constituents, including
				smoke constituents, to health in each tobacco product by brand and by quantity
				in each brand and subbrand. The Secretary shall publish a public notice
				requesting the submission by interested persons of scientific and other
				information concerning the harmful and potentially harmful constituents in
				tobacco products and tobacco smoke.
									905.Annual
				registration
									(a)DefinitionsIn
				this section:
										(1)Manufacture,
				preparation, compounding, or processingThe term
				manufacture, preparation, compounding, or processing shall include
				repackaging or otherwise changing the container, wrapper, or labeling of any
				tobacco product package in furtherance of the distribution of the tobacco
				product from the original place of manufacture to the person who makes final
				delivery or sale to the ultimate consumer or user.
										(2)NameThe
				term name shall include in the case of a partnership the name of
				each partner and, in the case of a corporation, the name of each corporate
				officer and director, and the State of incorporation.
										(b)Registration by
				Owners and OperatorsOn or before December 31 of each year every
				person who owns or operates any establishment in any State engaged in the
				manufacture, preparation, compounding, or processing of a tobacco product or
				tobacco products shall register with the Secretary the name, places of
				business, and all such establishments of that person.
									(c)Registration of
				New Owners and OperatorsEvery person upon first engaging in the
				manufacture, preparation, compounding, or processing of a tobacco product or
				tobacco products in any establishment owned or operated in any State by that
				person shall immediately register with the Secretary that person’s name, place
				of business, and such establishment.
									(d)Registration of
				Added EstablishmentsEvery person required to register under
				subsection (b) or (c) shall immediately register with the Secretary any
				additional establishment which that person owns or operates in any State and in
				which that person begins the manufacture, preparation, compounding, or
				processing of a tobacco product or tobacco products.
									(e)Uniform Product
				Identification SystemThe Secretary may by regulation prescribe a
				uniform system for the identification of tobacco products and may require that
				persons who are required to list such tobacco products under subsection (i)
				shall list such tobacco products in accordance with such system.
									(f)Public Access to
				Registration InformationThe Secretary shall make available for
				inspection, to any person so requesting, any registration filed under this
				section.
									(g)Biennial
				Inspection of Registered EstablishmentsEvery establishment in
				any State registered with the Secretary under this section shall be subject to
				inspection under section 704, and every such establishment engaged in the
				manufacture, compounding, or processing of a tobacco product or tobacco
				products shall be so inspected by 1 or more officers or employees duly
				designated by the Secretary at least once in the 2-year period beginning with
				the date of registration of such establishment under this section and at least
				once in every successive 2-year period thereafter.
									(h)Foreign
				Establishments Shall RegisterAny establishment within any
				foreign country engaged in the manufacture, preparation, compounding, or
				processing of a tobacco product or tobacco products, shall register under this
				section under regulations promulgated by the Secretary. Such regulations shall
				require such establishment to provide the information required by subsection
				(i) of this section and shall include provisions for registration of any such
				establishment upon condition that adequate and effective means are available,
				by arrangement with the government of such foreign country or otherwise, to
				enable the Secretary to determine from time to time whether tobacco products
				manufactured, prepared, compounded, or processed in such establishment, if
				imported or offered for import into the United States, shall be refused
				admission on any of the grounds set forth in section 801(a).
									(i)Registration
				Information
										(1)Product
				listEvery person who registers with the Secretary under
				subsection (b), (c), (d), or (h) shall, at the time of registration under any
				such subsection, file with the Secretary a list of all tobacco products which
				are being manufactured, prepared, compounded, or processed by that person for
				commercial distribution and which has not been included in any list of tobacco
				products filed by that person with the Secretary under this paragraph or
				paragraph (2) before such time of registration. Such list shall be prepared in
				such form and manner as the Secretary may prescribe and shall be accompanied
				by—
											(A)in the case of a
				tobacco product contained in the applicable list with respect to which a
				tobacco product standard has been established under section 907 or which is
				subject to section 910, a reference to the authority for the marketing of such
				tobacco product and a copy of all labeling for such tobacco product;
											(B)in the case of any
				other tobacco product contained in an applicable list, a copy of all consumer
				information and other labeling for such tobacco product, a representative
				sampling of advertisements for such tobacco product, and, upon request made by
				the Secretary for good cause, a copy of all advertisements for a particular
				tobacco product; and
											(C)if the registrant
				filing a list has determined that a tobacco product contained in such list is
				not subject to a tobacco product standard established under section 907, a
				brief statement of the basis upon which the registrant made such determination
				if the Secretary requests such a statement with respect to that particular
				tobacco product.
											(2)Biannual report
				of any change in product listEach person who registers with the
				Secretary under this section shall report to the Secretary once during the
				month of June of each year and once during the month of December of each year
				the following:
											(A)A list of each
				tobacco product introduced by the registrant for commercial distribution which
				has not been included in any list previously filed by that person with the
				Secretary under this subparagraph or paragraph (1). A list under this
				subparagraph shall list a tobacco product by its established name and shall be
				accompanied by the other information required by paragraph (1).
											(B)If since the date
				the registrant last made a report under this paragraph that person has
				discontinued the manufacture, preparation, compounding, or processing for
				commercial distribution of a tobacco product included in a list filed under
				subparagraph (A) or paragraph (1), notice of such discontinuance, the date of
				such discontinuance, and the identity of its established name.
											(C)If since the date
				the registrant reported under subparagraph (B) a notice of discontinuance that
				person has resumed the manufacture, preparation, compounding, or processing for
				commercial distribution of the tobacco product with respect to which such
				notice of discontinuance was reported, notice of such resumption, the date of
				such resumption, the identity of such tobacco product by established name, and
				other information required by paragraph (1), unless the registrant has
				previously reported such resumption to the Secretary under this
				subparagraph.
											(D)Any material
				change in any information previously submitted under this paragraph or
				paragraph (1).
											(j)Report Preceding
				Introduction of Certain Substantially-Equivalent Products Into Interstate
				Commerce
										(1)In
				generalEach person who is required to register under this
				section and who proposes to begin the introduction or delivery for introduction
				into interstate commerce for commercial distribution of a tobacco product
				intended for human use that was not commercially marketed (other than for test
				marketing) in the United States as of June 1, 2003, shall, at least 90 days
				prior to making such introduction or delivery, report to the Secretary (in such
				form and manner as the Secretary shall prescribe)—
											(A)the basis for such
				person’s determination that the tobacco product is substantially equivalent,
				within the meaning of section 910, to a tobacco product commercially marketed
				(other than for test marketing) in the United States as of June 1, 2003, that
				is in compliance with the requirements of this Act; and
											(B)action taken by
				such person to comply with the requirements under section 907 that are
				applicable to the tobacco product.
											(2)Application to
				certain post June 1, 2003 productsA report under this subsection
				for a tobacco product that was first introduced or delivered for introduction
				into interstate commerce for commercial distribution in the United States after
				June 1, 2003, and prior to the date that is 15 months after the date of
				enactment of the Family Smoking Prevention and Tobacco Control Act shall be
				submitted to the Secretary not later than 15 months after such date of
				enactment.
										(3)Exemptions
											(A)In
				generalThe Secretary may by regulation, exempt from the
				requirements of this subsection tobacco products that are modified by adding or
				deleting a tobacco additive, or increasing or decreasing the quantity of an
				existing tobacco additive, if the Secretary determines that—
												(i)such modification
				would be a minor modification of a tobacco product authorized for sale under
				this Act;
												(ii)a
				report under this subsection is not necessary to ensure that permitting the
				tobacco product to be marketed would be appropriate for protection of the
				public health; and
												(iii)an exemption is
				otherwise appropriate.
												(B)RegulationsNot
				later than 9 months after the date of enactment of the Family Smoking
				Prevention and Tobacco Control Act, the Secretary shall issue regulations to
				implement this paragraph.
											906.General
				provisions respecting control of Tobacco products
									(a)In
				GeneralAny requirement established by or under section 902, 903,
				905, or 909 applicable to a tobacco product shall apply to such tobacco product
				until the applicability of the requirement to the tobacco product has been
				changed by action taken under section 907, section 910, section 911, or
				subsection (d) of this section, and any requirement established by or under
				section 902, 903, 905, or 909 which is inconsistent with a requirement imposed
				on such tobacco product under section 907, section 910, section 911, or
				subsection (d) of this section shall not apply to such tobacco product.
									(b)Information on
				Public Access and CommentEach notice of proposed rulemaking or other
				notification under section 907, 908, 909, 910, or 911 or under this section,
				any other notice which is published in the Federal Register with respect to any
				other action taken under any such section and which states the reasons for such
				action, and each publication of findings required to be made in connection with
				rulemaking under any such section shall set forth—
										(1)the manner in
				which interested persons may examine data and other information on which the
				notice or findings is based; and
										(2)the period within
				which interested persons may present their comments on the notice or findings
				(including the need therefore) orally or in writing, which period shall be at
				least 60 days but may not exceed 90 days unless the time is extended by the
				Secretary by a notice published in the Federal Register stating good cause
				therefore.
										(c)Limited
				Confidentiality of InformationAny information reported to or
				otherwise obtained by the Secretary or the Secretary’s representative under
				section 903, 904, 907, 908, 909, 910, 911, or 704, or under subsection (e) or
				(f) of this section, which is exempt from disclosure under subsection (a) of
				section 552 of title 5, United States Code, by reason of subsection (b)(4) of
				that section shall be considered confidential and shall not be disclosed,
				except that the information may be disclosed to other officers or employees
				concerned with carrying out this chapter, or when relevant in any proceeding
				under this chapter.
									(d)Restrictions
										(1)In
				generalThe Secretary may by regulation require restrictions on
				the sale and distribution of a tobacco product, including restrictions on the
				access to, and the advertising and promotion of, the tobacco product, if the
				Secretary determines that such regulation would be appropriate for the
				protection of the public health. The Secretary may by regulation impose
				restrictions on the advertising and promotion of a tobacco product consistent
				with and to full extent permitted by the first amendment to the Constitution.
				The finding as to whether such regulation would be appropriate for the
				protection of the public health shall be determined with respect to the risks
				and benefits to the population as a whole, including users and non-users of the
				tobacco product, and taking into account—
											(A)the increased or
				decreased likelihood that existing users of tobacco products will stop using
				such products; and
											(B)the increased or
				decreased likelihood that those who do not use tobacco products will start
				using such products.
											No such
				regulation may require that the sale or distribution of a tobacco product be
				limited to the written or oral authorization of a practitioner licensed by law
				to prescribe medical products.(2)Label
				statementsThe label of a tobacco product shall bear such
				appropriate statements of the restrictions required by a regulation under
				subsection (a) as the Secretary may in such regulation prescribe.
										(3)Limitations
											(A)In
				generalNo restrictions under paragraph (1) may—
												(i)prohibit the sale
				of any tobacco product in face-to-face transactions by a specific category of
				retail outlets; or
												(ii)establish a
				minimum age of sale of tobacco products to any person older than 18 years of
				age.
												(B)MatchbooksFor
				purposes of any regulations issued by the Secretary, matchbooks of conventional
				size containing not more than 20 paper matches, and which are customarily given
				away for free with the purchase of tobacco products shall be considered as
				adult written publications which shall be permitted to contain advertising.
				Notwithstanding the preceding sentence, if the Secretary finds that such
				treatment of matchbooks is not appropriate for the protection of the public
				health, the Secretary may determine by regulation that matchbooks shall not be
				considered adult written publications.
											(e)Good
				Manufacturing Practice Requirements
										(1)Methods,
				facilities, and controls to conform
											(A)In
				generalThe Secretary may, in accordance with subparagraph (B),
				prescribe regulations (which may differ based on the type of tobacco product
				involved) requiring that the methods used in, and the facilities and controls
				used for, the manufacture, pre-production design validation (including a
				process to assess the performance of a tobacco product), packing and storage of
				a tobacco product, conform to current good manufacturing practice, as
				prescribed in such regulations, to assure that the public health is protected
				and that the tobacco product is in compliance with this chapter. Good
				manufacturing practices may include the testing of raw tobacco for pesticide
				chemical residues regardless of whether a tolerance for such chemical residues
				has been established.
											(B)RequirementsThe
				Secretary shall—
												(i)before
				promulgating any regulation under subparagraph (A), afford the Tobacco Products
				Scientific Advisory Committee an opportunity to submit recommendations with
				respect to the regulation proposed to be promulgated;
												(ii)before
				promulgating any regulation under subparagraph (A), afford opportunity for an
				oral hearing;
												(iii)provide the
				Tobacco Products Scientific Advisory Committee a reasonable time to make its
				recommendation with respect to proposed regulations under subparagraph (A);
				and
												(iv)in establishing
				the effective date of a regulation promulgated under this subsection, take into
				account the differences in the manner in which the different types of tobacco
				products have historically been produced, the financial resources of the
				different tobacco product manufacturers, and the state of their existing
				manufacturing facilities, and shall provide for a reasonable period of time for
				such manufacturers to conform to good manufacturing practices.
												(2)Exemptions;
				variances
											(A)PetitionAny
				person subject to any requirement prescribed under paragraph (1) may petition
				the Secretary for a permanent or temporary exemption or variance from such
				requirement. Such a petition shall be submitted to the Secretary in such form
				and manner as the Secretary shall prescribe and shall—
												(i)in
				the case of a petition for an exemption from a requirement, set forth the basis
				for the petitioner’s determination that compliance with the requirement is not
				required to assure that the tobacco product will be in compliance with this
				chapter;
												(ii)in the case of a
				petition for a variance from a requirement, set forth the methods proposed to
				be used in, and the facilities and controls proposed to be used for, the
				manufacture, packing, and storage of the tobacco product in lieu of the
				methods, facilities, and controls prescribed by the requirement; and
												(iii)contain such
				other information as the Secretary shall prescribe.
												(B)Referral to the
				tobacco products scientific advisory committeeThe Secretary may
				refer to the Tobacco Products Scientific Advisory Committee any petition
				submitted under subparagraph (A). The Tobacco Products Scientific Advisory
				Committee shall report its recommendations to the Secretary with respect to a
				petition referred to it within 60 days after the date of the petition’s
				referral. Within 60 days after—
												(i)the date the
				petition was submitted to the Secretary under subparagraph (A); or
												(ii)the day after the
				petition was referred to the Tobacco Products Scientific Advisory
				Committee,
												whichever occurs later, the
				Secretary shall by order either deny the petition or approve it.(C)ApprovalThe
				Secretary may approve—
												(i)a
				petition for an exemption for a tobacco product from a requirement if the
				Secretary determines that compliance with such requirement is not required to
				assure that the tobacco product will be in compliance with this chapter;
				and
												(ii)a
				petition for a variance for a tobacco product from a requirement if the
				Secretary determines that the methods to be used in, and the facilities and
				controls to be used for, the manufacture, packing, and storage of the tobacco
				product in lieu of the methods, controls, and facilities prescribed by the
				requirement are sufficient to assure that the tobacco product will be in
				compliance with this chapter.
												(D)ConditionsAn
				order of the Secretary approving a petition for a variance shall prescribe such
				conditions respecting the methods used in, and the facilities and controls used
				for, the manufacture, packing, and storage of the tobacco product to be granted
				the variance under the petition as may be necessary to assure that the tobacco
				product will be in compliance with this chapter.
											(E)HearingAfter
				the issuance of an order under subparagraph (B) respecting a petition, the
				petitioner shall have an opportunity for an informal hearing on such
				order.
											(3)ComplianceCompliance
				with requirements under this subsection shall not be required before the period
				ending 3 years after the date of enactment of the Family Smoking Prevention and
				Tobacco Control Act.
										(f)Research and
				DevelopmentThe Secretary may enter into contracts for research,
				testing, and demonstrations respecting tobacco products and may obtain tobacco
				products for research, testing, and demonstration purposes without regard to
				section 3324(a) and (b) of title 31, United States Code, and section 5 of title
				41, United States Code.
									907.Tobacco product
				standards
									(a)In
				General
										(1)Special rule for
				cigarettesA cigarette or any of its component parts (including
				the tobacco, filter, or paper) shall not contain, as a constituent (including a
				smoke constituent) or additive, an artificial or natural flavor (other than
				tobacco or menthol) or an herb or spice, including strawberry, grape, orange,
				clove, cinnamon, pineapple, vanilla, coconut, licorice, cocoa, chocolate,
				cherry, or coffee, that is a characterizing flavor of the tobacco product or
				tobacco smoke. Nothing in this subparagraph shall be construed to limit the
				Secretary’s authority to take action under this section or other sections of
				this Act applicable to menthol or any artificial or natural flavor, herb, or
				spice not specified in this paragraph.
										(2)Revision of
				tobacco product standardsThe Secretary may revise the tobacco
				product standards in paragraph (1) in accordance with subsection (b).
										(3)Tobacco product
				standardsThe Secretary may adopt tobacco product standards in
				addition to those in paragraph (1) if the Secretary finds that a tobacco
				product standard is appropriate for the protection of the public health. This
				finding shall be determined with respect to the risks and benefits to the
				population as a whole, including users and non-users of the tobacco product,
				and taking into account—
											(A)the increased or
				decreased likelihood that existing users of tobacco products will stop using
				such products; and
											(B)the increased or
				decreased likelihood that those who do not use tobacco products will start
				using such products.
											(4)Content of
				tobacco product standardsA tobacco product standard established
				under this section for a tobacco product—
											(A)shall include
				provisions that are appropriate for the protection of the public health,
				including provisions, where appropriate—
												(i)for the reduction
				of nicotine yields of the product;
												(ii)for the reduction
				or elimination of other constituents, including smoke constituents, or harmful
				components of the product; or
												(iii)relating to any
				other requirement under subparagraph (B);
												(B)shall, where
				appropriate for the protection of the public health, include—
												(i)provisions
				respecting the construction, components, ingredients, additives, constituents,
				including smoke constituents, and properties of the tobacco product;
												(ii)provisions for
				the testing (on a sample basis or, if necessary, on an individual basis) of the
				tobacco product;
												(iii)provisions for
				the measurement of the tobacco product characteristics of the tobacco
				product;
												(iv)provisions
				requiring that the results of each or of certain of the tests of the tobacco
				product required to be made under clause (ii) show that the tobacco product is
				in conformity with the portions of the standard for which the test or tests
				were required; and
												(v)a
				provision requiring that the sale and distribution of the tobacco product be
				restricted but only to the extent that the sale and distribution of a tobacco
				product may be restricted under a regulation under section 906(d); and
												(C)shall, where
				appropriate, require the use and prescribe the form and content of labeling for
				the proper use of the tobacco product.
											(5)Periodic
				re-evaluation of tobacco product standardsThe Secretary shall
				provide for periodic evaluation of tobacco product standards established under
				this section to determine whether such standards should be changed to reflect
				new medical, scientific, or other technological data. The Secretary may provide
				for testing under paragraph (4)(B) by any person.
										(6)Involvement of
				other agencies; informed personsIn carrying out duties under
				this section, the Secretary shall endeavor to—
											(A)use personnel,
				facilities, and other technical support available in other Federal
				agencies;
											(B)consult with other
				Federal agencies concerned with standard-setting and other nationally or
				internationally recognized standard-setting entities; and
											(C)invite appropriate
				participation, through joint or other conferences, workshops, or other means,
				by informed persons representative of scientific, professional, industry,
				agricultural, or consumer organizations who in the Secretary’s judgment can
				make a significant contribution.
											(b)Establishment of
				Standards
										(1)Notice
											(A)In
				generalThe Secretary shall publish in the Federal Register a
				notice of proposed rulemaking for the establishment, amendment, or revocation
				of any tobacco product standard.
											(B)Requirements of
				noticeA notice of proposed rulemaking for the establishment or
				amendment of a tobacco product standard for a tobacco product shall—
												(i)set
				forth a finding with supporting justification that the tobacco product standard
				is appropriate for the protection of the public health;
												(ii)set forth proposed
				findings with respect to the risk of illness or injury that the tobacco product
				standard is intended to reduce or eliminate; and
												(iii)invite
				interested persons to submit an existing tobacco product standard for the
				tobacco product, including a draft or proposed tobacco product standard, for
				consideration by the Secretary.
												(C)StandardUpon
				a determination by the Secretary that an additive, constituent (including smoke
				constituent), or other component of the product that is the subject of the
				proposed tobacco product standard is harmful, it shall be the burden of any
				party challenging the proposed standard to prove that the proposed standard
				will not reduce or eliminate the risk of illness or injury.
											(D)FindingA
				notice of proposed rulemaking for the revocation of a tobacco product standard
				shall set forth a finding with supporting justification that the tobacco
				product standard is no longer appropriate for the protection of the public
				health.
											(E)Consideration by
				secretaryThe Secretary shall consider all information submitted
				in connection with a proposed standard, including information concerning the
				countervailing effects of the tobacco product standard on the health of
				adolescent tobacco users, adult tobacco users, or non-tobacco users, such as
				the creation of a significant demand for contraband or other tobacco products
				that do not meet the requirements of this chapter and the significance of such
				demand, and shall issue the standard if the Secretary determines that the
				standard would be appropriate for the protection of the public health.
											(F)CommentThe
				Secretary shall provide for a comment period of not less than 60 days.
											(2)Promulgation
											(A)In
				generalAfter the expiration of the period for comment on a
				notice of proposed rulemaking published under paragraph (1) respecting a
				tobacco product standard and after consideration of such comments and any
				report from the Tobacco Products Scientific Advisory Committee, the Secretary
				shall—
												(i)promulgate a
				regulation establishing a tobacco product standard and publish in the Federal
				Register findings on the matters referred to in paragraph (1); or
												(ii)publish a notice
				terminating the proceeding for the development of the standard together with
				the reasons for such termination.
												(B)Effective
				dateA regulation establishing a tobacco product standard shall
				set forth the date or dates upon which the standard shall take effect, but no
				such regulation may take effect before 1 year after the date of its publication
				unless the Secretary determines that an earlier effective date is necessary for
				the protection of the public health. Such date or dates shall be established so
				as to minimize, consistent with the public health, economic loss to, and
				disruption or dislocation of, domestic and international trade.
											(3)Power reserved to
				congressBecause of the importance of a decision of the Secretary
				to issue a regulation establishing a tobacco product standard—
											(A)banning all
				cigarettes, all smokeless tobacco products, all little cigars, all cigars other
				than little cigars, all pipe tobacco, or all roll your own tobacco products;
				or
											(B)requiring the
				reduction of nicotine yields of a tobacco product to zero,
											Congress
				expressly reserves to itself such power.(4)Amendment;
				revocation
											(A)AuthorityThe
				Secretary, upon the Secretary’s own initiative or upon petition of an
				interested person may by a regulation, promulgated in accordance with the
				requirements of paragraphs (1) and (2)(B), amend or revoke a tobacco product
				standard.
											(B)Effective
				dateThe Secretary may declare a proposed amendment of a tobacco
				product standard to be effective on and after its publication in the Federal
				Register and until the effective date of any final action taken on such
				amendment if the Secretary determines that making it so effective is in the
				public interest.
											(5)Reference to
				advisory committee
											(A)In
				generalThe Secretary may
				refer a proposed regulation for the establishment, amendment, or revocation of
				a tobacco product standard to the Tobacco Products Scientific Advisory
				Committee for a report and recommendation with respect to any matter involved
				in the proposed regulation which requires the exercise of scientific
				judgment.
											(B)Initiation of
				referralThe Secretary may make a referral under this
				paragraph—
												(i)on
				the Secretary’s own initiative; or
												(ii)upon the request of an interested person
				that—
													(I)demonstrates good
				cause for the referral; and
													(II)is made before
				the expiration of the period for submission of comments on the proposed
				regulation.
													(C)Provision of
				dataIf a proposed regulation is referred under this paragraph to
				the Tobacco Products Scientific Advisory Committee, the Secretary shall provide
				the Advisory Committee with the data and information on which such proposed
				regulation is based.
											(D)Report and
				recommendationThe Tobacco Products Scientific Advisory Committee
				shall, within 60 days after the referral of a proposed regulation under this
				paragraph and after independent study of the data and information furnished to
				it by the Secretary and other data and information before it, submit to the
				Secretary a report and recommendation respecting such regulation, together with
				all underlying data and information and a statement of the reason or basis for
				the recommendation.
											(E)Public
				availabilityThe Secretary shall make a copy of each report and
				recommendation under subparagraph (D) publicly available.
											908.Notification
				and other remedies
									(a)NotificationIf
				the Secretary determines that—
										(1)a tobacco product
				which is introduced or delivered for introduction into interstate commerce for
				commercial distribution presents an unreasonable risk of substantial harm to
				the public health; and
										(2)notification under
				this subsection is necessary to eliminate the unreasonable risk of such harm
				and no more practicable means is available under the provisions of this chapter
				(other than this section) to eliminate such risk,
										the
				Secretary may issue such order as may be necessary to assure that adequate
				notification is provided in an appropriate form, by the persons and means best
				suited under the circumstances involved, to all persons who should properly
				receive such notification in order to eliminate such risk. The Secretary may
				order notification by any appropriate means, including public service
				announcements. Before issuing an order under this subsection, the Secretary
				shall consult with the persons who are to give notice under the order.(b)No Exemption
				From Other LiabilityCompliance with an order issued under this
				section shall not relieve any person from liability under Federal or State law.
				In awarding damages for economic loss in an action brought for the enforcement
				of any such liability, the value to the plaintiff in such action of any remedy
				provided under such order shall be taken into account.
									(c)Recall
				Authority
										(1)In
				generalIf the Secretary finds that there is a reasonable
				probability that a tobacco product contains a manufacturing or other defect not
				ordinarily contained in tobacco products on the market that would cause
				serious, adverse health consequences or death, the Secretary shall issue an
				order requiring the appropriate person (including the manufacturers, importers,
				distributors, or retailers of the tobacco product) to immediately cease
				distribution of such tobacco product. The order shall provide the person
				subject to the order with an opportunity for an informal hearing, to be held
				not later than 10 days after the date of the issuance of the order, on the
				actions required by the order and on whether the order should be amended to
				require a recall of such tobacco product. If, after providing an opportunity
				for such a hearing, the Secretary determines that inadequate grounds exist to
				support the actions required by the order, the Secretary shall vacate the
				order.
										(2)Amendment of
				order to require recall
											(A)In
				generalIf, after providing an opportunity for an informal
				hearing under paragraph (1), the Secretary determines that the order should be
				amended to include a recall of the tobacco product with respect to which the
				order was issued, the Secretary shall, except as provided in subparagraph (B),
				amend the order to require a recall. The Secretary shall specify a timetable in
				which the tobacco product recall will occur and shall require periodic reports
				to the Secretary describing the progress of the recall.
											(B)NoticeAn
				amended order under subparagraph (A)—
												(i)shall not include
				recall of a tobacco product from individuals; and
												(ii)shall provide for
				notice to persons subject to the risks associated with the use of such tobacco
				product.
												In
				providing the notice required by clause (ii), the Secretary may use the
				assistance of retailers and other persons who distributed such tobacco product.
				If a significant number of such persons cannot be identified, the Secretary
				shall notify such persons under section 705(b).(3)Remedy not
				exclusiveThe remedy provided by this subsection shall be in
				addition to remedies provided by subsection (a) of this section.
										909.Records and
				reports on Tobacco products
									(a)In
				GeneralEvery person who is a tobacco product manufacturer or
				importer of a tobacco product shall establish and maintain such records, make
				such reports, and provide such information, as the Secretary may by regulation
				reasonably require to assure that such tobacco product is not adulterated or
				misbranded and to otherwise protect public health. Regulations prescribed under
				the preceding sentence—
										(1)may require a
				tobacco product manufacturer or importer to report to the Secretary whenever
				the manufacturer or importer receives or otherwise becomes aware of information
				that reasonably suggests that one of its marketed tobacco products may have
				caused or contributed to a serious unexpected adverse experience associated
				with the use of the product or any significant increase in the frequency of a
				serious, expected adverse product experience;
										(2)shall require
				reporting of other significant adverse tobacco product experiences as
				determined by the Secretary to be necessary to be reported;
										(3)shall not impose
				requirements unduly burdensome to a tobacco product manufacturer or importer,
				taking into account the cost of complying with such requirements and the need
				for the protection of the public health and the implementation of this
				chapter;
										(4)when prescribing
				the procedure for making requests for reports or information, shall require
				that each request made under such regulations for submission of a report or
				information to the Secretary state the reason or purpose for such request and
				identify to the fullest extent practicable such report or information;
										(5)when requiring
				submission of a report or information to the Secretary, shall state the reason
				or purpose for the submission of such report or information and identify to the
				fullest extent practicable such report or information; and
										(6)may not require
				that the identity of any patient or user be disclosed in records, reports, or
				information required under this subsection unless required for the medical
				welfare of an individual, to determine risks to public health of a tobacco
				product, or to verify a record, report, or information submitted under this
				chapter.
										In
				prescribing regulations under this subsection, the Secretary shall have due
				regard for the professional ethics of the medical profession and the interests
				of patients. The prohibitions of paragraph (6) continue to apply to records,
				reports, and information concerning any individual who has been a patient,
				irrespective of whether or when he ceases to be a patient.(b)Reports of
				Removals and Corrections
										(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				by regulation require a tobacco product manufacturer or importer of a tobacco
				product to report promptly to the Secretary any corrective action taken or
				removal from the market of a tobacco product undertaken by such manufacturer or
				importer if the removal or correction was undertaken—
											(A)to reduce a risk
				to health posed by the tobacco product; or
											(B)to remedy a
				violation of this chapter caused by the tobacco product which may present a
				risk to health.
											A tobacco
				product manufacturer or importer of a tobacco product who undertakes a
				corrective action or removal from the market of a tobacco product which is not
				required to be reported under this subsection shall keep a record of such
				correction or removal.(2)ExceptionNo
				report of the corrective action or removal of a tobacco product may be required
				under paragraph (1) if a report of the corrective action or removal is required
				and has been submitted under subsection (a).
										910.Application for
				review of certain Tobacco products
									(a)In
				General
										(1)New tobacco
				product definedFor purposes of this section the term new
				tobacco product means—
											(A)any tobacco
				product (including those products in test markets) that was not commercially
				marketed in the United States as of June 1, 2003; or
											(B)any modification
				(including a change in design, any component, any part, or any constituent,
				including a smoke constituent, or in the content, delivery or form of nicotine,
				or any other additive or ingredient) of a tobacco product where the modified
				product was commercially marketed in the United States after June 1,
				2003.
											(2)Premarket
				approval required
											(A)New
				productsApproval under this section of an application for
				premarket approval for any new tobacco product is required unless—
												(i)the manufacturer
				has submitted a report under section 905(j); and
												(ii)the Secretary has
				issued an order that the tobacco product—
													(I)is substantially
				equivalent to a tobacco product commercially marketed (other than for test
				marketing) in the United States as of June 1, 2003; and
													(II)(aa)is in compliance with
				the requirements of this Act; or
														(bb)is exempt from the requirements of
				section 905(j) pursuant to a regulation issued under section 905(j)(3).
														(B)Application to
				certain post June 1, 2003 productsSubparagraph (A) shall not
				apply to a tobacco product—
												(i)that was first
				introduced or delivered for introduction into interstate commerce for
				commercial distribution in the United States after June 1, 2003, and prior to
				the date that is 15 months after the date of enactment of the Family Smoking
				Prevention and Tobacco Control Act; and
												(ii)for which a
				report was submitted under section 905(j) within such 15-month period,
												except that subparagraph (A) shall
				apply to the tobacco product if the Secretary issues an order that the tobacco
				product is not substantially equivalent.(3)Substantially
				equivalent defined
											(A)In
				generalIn this section and section 905(j), the terms
				substantially equivalent or substantial equivalence
				mean, with respect to the tobacco product being compared to the predicate
				tobacco product, that the Secretary by order has found that the tobacco
				product—
												(i)has the same
				characteristics as the predicate tobacco product; or
												(ii)has different
				characteristics and the information submitted contains information, including
				clinical data if deemed necessary by the Secretary, that demonstrates that it
				is not appropriate to regulate the product under this section because the
				product does not raise different questions of public health.
												(B)CharacteristicsIn
				subparagraph (A), the term characteristics means the materials,
				ingredients, design, composition, heating source, or other features of a
				tobacco product.
											(C)LimitationA
				tobacco product may not be found to be substantially equivalent to a predicate
				tobacco product that has been removed from the market at the initiative of the
				Secretary or that has been determined by a judicial order to be misbranded or
				adulterated.
											(4)Health
				information
											(A)SummaryAs
				part of a submission under section 905(j) respecting a tobacco product, the
				person required to file a premarket notification under such section shall
				provide an adequate summary of any health information related to the tobacco
				product or state that such information will be made available upon request by
				any person.
											(B)Required
				informationAny summary under subparagraph (A) respecting a
				tobacco product shall contain detailed information regarding data concerning
				adverse health effects and shall be made available to the public by the
				Secretary within 30 days of the issuance of a determination that such tobacco
				product is substantially equivalent to another tobacco product.
											(b)Application
										(1)ContentsAn
				application for premarket approval shall contain—
											(A)full reports of
				all information, published or known to, or which should reasonably be known to,
				the applicant, concerning investigations which have been made to show the
				health risks of such tobacco product and whether such tobacco product presents
				less risk than other tobacco products;
											(B)a full statement
				of the components, ingredients, additives, and properties, and of the principle
				or principles of operation, of such tobacco product;
											(C)a full description
				of the methods used in, and the facilities and controls used for, the
				manufacture, processing, and, when relevant, packing and installation of, such
				tobacco product;
											(D)an identifying
				reference to any tobacco product standard under section 907 which would be
				applicable to any aspect of such tobacco product, and either adequate
				information to show that such aspect of such tobacco product fully meets such
				tobacco product standard or adequate information to justify any deviation from
				such standard;
											(E)such samples of
				such tobacco product and of components thereof as the Secretary may reasonably
				require;
											(F)specimens of the
				labeling proposed to be used for such tobacco product; and
											(G)such other
				information relevant to the subject matter of the application as the Secretary
				may require.
											(2)Reference to
				tobacco products scientific advisory committeeUpon receipt of an
				application meeting the requirements set forth in paragraph (1), the
				Secretary—
											(A)may, on the
				Secretary’s own initiative; or
											(B)may, upon the
				request of an applicant,
											refer such
				application to the Tobacco Products Scientific Advisory Committee for reference
				and for submission (within such period as the Secretary may establish) of a
				report and recommendation respecting approval of the application, together with
				all underlying data and the reasons or basis for the recommendation.(c)Action on
				Application
										(1)Deadline
											(A)In
				generalAs promptly as possible, but in no event later than 180
				days after the receipt of an application under subsection (b), the Secretary,
				after considering the report and recommendation submitted under paragraph (2)
				of such subsection, shall—
												(i)issue an order
				approving the application if the Secretary finds that none of the grounds for
				denying approval specified in paragraph (2) of this subsection applies;
				or
												(ii)deny approval of
				the application if the Secretary finds (and sets forth the basis for such
				finding as part of or accompanying such denial) that 1 or more grounds for
				denial specified in paragraph (2) of this subsection apply.
												(B)Restrictions on
				sale and distributionAn order approving an application for a
				tobacco product may require as a condition to such approval that the sale and
				distribution of the tobacco product be restricted but only to the extent that
				the sale and distribution of a tobacco product may be restricted under a
				regulation under section 906(d).
											(2)Denial of
				approvalThe Secretary shall deny approval of an application for
				a tobacco product if, upon the basis of the information submitted to the
				Secretary as part of the application and any other information before the
				Secretary with respect to such tobacco product, the Secretary finds
				that—
											(A)there is a lack of
				a showing that permitting such tobacco product to be marketed would be
				appropriate for the protection of the public health;
											(B)the methods used
				in, or the facilities or controls used for, the manufacture, processing, or
				packing of such tobacco product do not conform to the requirements of section
				906(e);
											(C)based on a fair
				evaluation of all material facts, the proposed labeling is false or misleading
				in any particular; or
											(D)such tobacco
				product is not shown to conform in all respects to a tobacco product standard
				in effect under section 907, compliance with which is a condition to approval
				of the application, and there is a lack of adequate information to justify the
				deviation from such standard.
											(3)Denial
				informationAny denial of an application shall, insofar as the
				Secretary determines to be practicable, be accompanied by a statement informing
				the applicant of the measures required to place such application in approvable
				form (which measures may include further research by the applicant in
				accordance with 1 or more protocols prescribed by the Secretary).
										(4)Basis for
				findingFor purposes of this section, the finding as to whether
				approval of a tobacco product is appropriate for the protection of the public
				health shall be determined with respect to the risks and benefits to the
				population as a whole, including users and nonusers of the tobacco product, and
				taking into account—
											(A)the increased or
				decreased likelihood that existing users of tobacco products will stop using
				such products; and
											(B)the increased or
				decreased likelihood that those who do not use tobacco products will start
				using such products.
											(5)Basis for
				action
											(A)InvestigationsFor
				purposes of paragraph (2)(A), whether permitting a tobacco product to be
				marketed would be appropriate for the protection of the public health shall,
				when appropriate, be determined on the basis of well-controlled investigations,
				which may include 1 or more clinical investigations by experts qualified by
				training and experience to evaluate the tobacco product.
											(B)Other
				evidenceIf the Secretary determines that there exists valid
				scientific evidence (other than evidence derived from investigations described
				in subparagraph (A)) which is sufficient to evaluate the tobacco product the
				Secretary may authorize that the determination for purposes of paragraph (2)(A)
				be made on the basis of such evidence.
											(d)Withdrawal and
				Temporary Suspension
										(1)In
				generalThe Secretary shall, upon obtaining, where appropriate,
				advice on scientific matters from the Tobacco Products Scientific Advisory
				Committee, and after due notice and opportunity for informal hearing to the
				holder of an approved application for a tobacco product, issue an order
				withdrawing approval of the application if the Secretary finds—
											(A)that the continued
				marketing of such tobacco product no longer is appropriate for the protection
				of the public health;
											(B)that the
				application contained or was accompanied by an untrue statement of a material
				fact;
											(C)that the
				applicant—
												(i)has failed to
				establish a system for maintaining records, or has repeatedly or deliberately
				failed to maintain records or to make reports, required by an applicable
				regulation under section 909;
												(ii)has refused to
				permit access to, or copying or verification of, such records as required by
				section 704; or
												(iii)has not complied
				with the requirements of section 905;
												(D)on the basis of new
				information before the Secretary with respect to such tobacco product,
				evaluated together with the evidence before the Secretary when the application
				was approved, that the methods used in, or the facilities and controls used
				for, the manufacture, processing, packing, or installation of such tobacco
				product do not conform with the requirements of section 906(e) and were not
				brought into conformity with such requirements within a reasonable time after
				receipt of written notice from the Secretary of nonconformity;
											(E)on the basis of
				new information before the Secretary, evaluated together with the evidence
				before the Secretary when the application was approved, that the labeling of
				such tobacco product, based on a fair evaluation of all material facts, is
				false or misleading in any particular and was not corrected within a reasonable
				time after receipt of written notice from the Secretary of such fact; or
											(F)on the basis of
				new information before the Secretary, evaluated together with the evidence
				before the Secretary when the application was approved, that such tobacco
				product is not shown to conform in all respects to a tobacco product standard
				which is in effect under section 907, compliance with which was a condition to
				approval of the application, and that there is a lack of adequate information
				to justify the deviation from such standard.
											(2)AppealThe
				holder of an application subject to an order issued under paragraph (1)
				withdrawing approval of the application may, by petition filed on or before the
				30th day after the date upon which such holder receives notice of such
				withdrawal, obtain review thereof in accordance with section 912.
										(3)Temporary
				suspensionIf, after providing an opportunity for an informal
				hearing, the Secretary determines there is reasonable probability that the
				continuation of distribution of a tobacco product under an approved application
				would cause serious, adverse health consequences or death, that is greater than
				ordinarily caused by tobacco products on the market, the Secretary shall by
				order temporarily suspend the approval of the application approved under this
				section. If the Secretary issues such an order, the Secretary shall proceed
				expeditiously under paragraph (1) to withdraw such application.
										(e)Service of
				OrderAn order issued by the Secretary under this section shall
				be served—
										(1)in person by any
				officer or employee of the department designated by the Secretary; or
										(2)by mailing the
				order by registered mail or certified mail addressed to the applicant at the
				applicant’s last known address in the records of the Secretary.
										(f)Records
										(1)Additional
				informationIn the case of any tobacco product for which an
				approval of an application filed under subsection (b) is in effect, the
				applicant shall establish and maintain such records, and make such reports to
				the Secretary, as the Secretary may by regulation, or by order with respect to
				such application, prescribe on the basis of a finding that such records and
				reports are necessary in order to enable the Secretary to determine, or
				facilitate a determination of, whether there is or may be grounds for
				withdrawing or temporarily suspending such approval.
										(2)Access to
				recordsEach person required under this section to maintain
				records, and each person in charge or custody thereof, shall, upon request of
				an officer or employee designated by the Secretary, permit such officer or
				employee at all reasonable times to have access to and copy and verify such
				records.
										(g)Investigational
				Tobacco Product Exemption for Investigational UseThe Secretary
				may exempt tobacco products intended for investigational use from the
				provisions of this chapter under such conditions as the Secretary may by
				regulation prescribe.
									911.Modified risk
				Tobacco products
									(a)In
				GeneralNo person may introduce or deliver for introduction into
				interstate commerce any modified risk tobacco product unless approval of an
				application filed pursuant to subsection (d) is effective with respect to such
				product.
									(b)DefinitionsIn
				this section:
										(1)Modified risk
				tobacco productThe term modified risk tobacco
				product means any tobacco product that is sold or distributed for use to
				reduce harm or the risk of tobacco-related disease associated with commercially
				marketed tobacco products.
										(2)Sold or
				distributed
											(A)In
				generalWith respect to a tobacco product, the term sold or
				distributed for use to reduce harm or the risk of tobacco-related disease
				associated with commercially marketed tobacco products means a tobacco
				product—
												(i)the label,
				labeling, or advertising of which represents explicitly or implicitly
				that—
													(I)the tobacco
				product presents a lower risk of tobacco-related disease or is less harmful
				than one or more other commercially marketed tobacco products;
													(II)the tobacco
				product or its smoke contains a reduced level of a substance or presents a
				reduced exposure to a substance; or
													(III)the tobacco
				product or its smoke does not contain or is free of a substance;
													(ii)the
				label, labeling, or advertising of which uses the descriptors
				light, mild, or low or similar
				descriptors; or
												(iii)the tobacco
				product manufacturer of which has taken any action directed to consumers
				through the media or otherwise, other than by means of the tobacco product’s
				label, labeling, or advertising, after the date of enactment of the Family
				Smoking Prevention and Tobacco Control Act, respecting the product that would
				be reasonably expected to result in consumers believing that the tobacco
				product or its smoke may present a lower risk of disease or is less harmful
				than one or more commercially marketed tobacco products, or presents a reduced
				exposure to, or does not contain or is free of, a substance or
				substances.
												(B)LimitationNo
				tobacco product shall be considered to be sold or distributed for use to
				reduce harm or the risk of tobacco-related disease associated with commercially
				marketed tobacco products, except as described in subparagraph
				(A).
											(c)Tobacco
				Dependence ProductsA product that is intended to be used for the
				treatment of tobacco dependence, including smoking cessation, is not a modified
				risk tobacco product under this section and is subject to the requirements of
				chapter V.
									(d)FilingAny
				person may file with the Secretary an application for a modified risk tobacco
				product. Such application shall include—
										(1)a description of
				the proposed product and any proposed advertising and labeling;
										(2)the conditions for
				using the product;
										(3)the formulation of
				the product;
										(4)sample product
				labels and labeling;
										(5)all documents
				(including underlying scientific information) relating to research findings
				conducted, supported, or possessed by the tobacco product manufacturer relating
				to the effect of the product on tobacco-related diseases and health-related
				conditions, including information both favorable and unfavorable to the ability
				of the product to reduce risk or exposure and relating to human health;
										(6)data and
				information on how consumers actually use the tobacco product; and
										(7)such other
				information as the Secretary may require.
										(e)Public
				AvailabilityThe Secretary shall make the application described
				in subsection (d) publicly available (except matters in the application which
				are trade secrets or otherwise confidential, commercial information) and shall
				request comments by interested persons on the information contained in the
				application and on the label, labeling, and advertising accompanying such
				application.
									(f)Advisory
				Committee
										(1)In
				generalThe Secretary shall refer to the Tobacco Products
				Scientific Advisory Committee any application submitted under this
				subsection.
										(2)RecommendationsNot later than 60 days after the date an
				application is referred to the Tobacco Products Scientific Advisory Committee
				under paragraph (1), the Advisory Committee shall report its recommendations on
				the application to the Secretary.
										(g)Approval
										(1)Modified risk
				productsExcept as provided in paragraph (2), the Secretary shall
				approve an application for a modified risk tobacco product filed under this
				section only if the Secretary determines that the applicant has demonstrated
				that such product, as it is actually used by consumers, will—
											(A)significantly
				reduce harm and the risk of tobacco-related disease to individual tobacco
				users; and
											(B)benefit the health
				of the population as a whole taking into account both users of tobacco products
				and persons who do not currently use tobacco products.
											(2)Special rule for
				certain products
											(A)In
				generalThe Secretary may approve an application for a tobacco
				product that has not been approved as a modified risk tobacco product pursuant
				to paragraph (1) if the Secretary makes the findings required under this
				paragraph and determines that the applicant has demonstrated that—
												(i)the approval of
				the application would be appropriate to promote the public health;
												(ii)any aspect of the
				label, labeling, and advertising for such product that would cause the tobacco
				product to be a modified risk tobacco product under subsection (b)(2) is
				limited to an explicit or implicit representation that such tobacco product or
				its smoke contains or is free of a substance or contains a reduced level of a
				substance, or presents a reduced exposure to a substance in tobacco
				smoke;
												(iii)scientific
				evidence is not available and, using the best available scientific methods,
				cannot be made available without conducting long-term epidemiological studies
				for an application to meet the standards set forth in paragraph (1); and
												(iv)the scientific
				evidence that is available without conducting long-term epidemiological studies
				demonstrates that a measurable and substantial reduction in morbidity or
				mortality among individual tobacco users is anticipated in subsequent
				studies.
												(B)Additional
				findings requiredIn order to approve an application under
				subparagraph (A) the Secretary must also find that the applicant has
				demonstrated that—
												(i)the magnitude of
				the overall reductions in exposure to the substance or substances which are the
				subject of the application is substantial, such substance or substances are
				harmful, and the product as actually used exposes consumers to the specified
				reduced level of the substance or substances;
												(ii)the product as
				actually used by consumers will not expose them to higher levels of other
				harmful substances compared to the similar types of tobacco products then on
				the market unless such increases are minimal and the anticipated overall impact
				of use of the product remains a substantial and measurable reduction in overall
				morbidity and mortality among individual tobacco users;
												(iii)testing of
				actual consumer perception shows that, as the applicant proposes to label and
				market the product, consumers will not be misled into believing that the
				product—
													(I)is or has been
				demonstrated to be less harmful; or
													(II)presents or has
				been demonstrated to present less of a risk of disease than 1 or more other
				commercially marketed tobacco products; and
													(iv)approval of the
				application is expected to benefit the health of the population as a whole
				taking into account both users of tobacco products and persons who do not
				currently use tobacco products.
												(C)Conditions of
				approval
												(i)In
				generalApplications approved under this paragraph shall be
				limited to a term of not more than 5 years, but may be renewed upon a finding
				by the Secretary that the requirements of this paragraph continue to be
				satisfied based on the filing of a new application.
												(ii)Agreements by
				applicantApplications approved under this paragraph shall be
				conditioned on the applicant’s agreement to conduct post-market surveillance
				and studies and to submit to the Secretary the results of such surveillance and
				studies to determine the impact of the application approval on consumer
				perception, behavior, and health and to enable the Secretary to review the
				accuracy of the determinations upon which the approval was based in accordance
				with a protocol approved by the Secretary.
												(iii)Annual
				submissionThe results of such post-market surveillance and
				studies described in clause (ii) shall be submitted annually.
												(3)BasisThe
				determinations under paragraphs (1) and (2) shall be based on—
											(A)the scientific
				evidence submitted by the applicant; and
											(B)scientific
				evidence and other information that is available to the Secretary.
											(4)Benefit to
				health of individuals and of population as a wholeIn making the
				determinations under paragraphs (1) and (2), the Secretary shall take into
				account—
											(A)the relative
				health risks to individuals of the tobacco product that is the subject of the
				application;
											(B)the increased or
				decreased likelihood that existing users of tobacco products who would
				otherwise stop using such products will switch to the tobacco product that is
				the subject of the application;
											(C)the increased or
				decreased likelihood that persons who do not use tobacco products will start
				using the tobacco product that is the subject of the application;
											(D)the risks and
				benefits to persons from the use of the tobacco product that is the subject of
				the application as compared to the use of products for smoking cessation
				approved under chapter V to treat nicotine dependence; and
											(E)comments, data,
				and information submitted by interested persons.
											(h)Additional
				Conditions for Approval
										(1)Modified risk
				productsThe Secretary shall require for the approval of an
				application under this section that any advertising or labeling concerning
				modified risk products enable the public to comprehend the information
				concerning modified risk and to understand the relative significance of such
				information in the context of total health and in relation to all of the
				diseases and health-related conditions associated with the use of tobacco
				products.
										(2)Comparative
				claims
											(A)In
				generalThe Secretary may require for the approval of an
				application under this subsection that a claim comparing a tobacco product to 1
				or more other commercially marketed tobacco products shall compare the tobacco
				product to a commercially marketed tobacco product that is representative of
				that type of tobacco product on the market (for example the average value of
				the top 3 brands of an established regular tobacco product).
											(B)Quantitative
				comparisonsThe Secretary may also require, for purposes of
				subparagraph (A), that the percent (or fraction) of change and identity of the
				reference tobacco product and a quantitative comparison of the amount of the
				substance claimed to be reduced shall be stated in immediate proximity to the
				most prominent claim.
											(3)Label
				disclosure
											(A)In
				generalThe Secretary may require the disclosure on the label of
				other substances in the tobacco product, or substances that may be produced by
				the consumption of that tobacco product, that may affect a disease or
				health-related condition or may increase the risk of other diseases or
				health-related conditions associated with the use of tobacco products.
											(B)Conditions of
				useIf the conditions of use of the tobacco product may affect
				the risk of the product to human health, the Secretary may require the labeling
				of conditions of use.
											(4)TimeThe
				Secretary shall limit an approval under subsection (g)(1) for a specified
				period of time.
										(5)AdvertisingThe
				Secretary may require that an applicant, whose application has been approved
				under this subsection, comply with requirements relating to advertising and
				promotion of the tobacco product.
										(i)Postmarket
				Surveillance and Studies
										(1)In
				generalThe Secretary shall require that an applicant under
				subsection (g)(1) conduct post market surveillance and studies for a tobacco
				product for which an application has been approved to determine the impact of
				the application approval on consumer perception, behavior, and health, to
				enable the Secretary to review the accuracy of the determinations upon which
				the approval was based, and to provide information that the Secretary
				determines is otherwise necessary regarding the use or health risks involving
				the tobacco product. The results of post-market surveillance and studies shall
				be submitted to the Secretary on an annual basis.
										(2)Surveillance
				protocolEach applicant required to conduct a surveillance of a
				tobacco product under paragraph (1) shall, within 30 days after receiving
				notice that the applicant is required to conduct such surveillance, submit, for
				the approval of the Secretary, a protocol for the required surveillance. The
				Secretary, within 60 days of the receipt of such protocol, shall determine if
				the principal investigator proposed to be used in the surveillance has
				sufficient qualifications and experience to conduct such surveillance and if
				such protocol will result in collection of the data or other information
				designated by the Secretary as necessary to protect the public health.
										(j)Withdrawal of
				ApprovalThe Secretary, after an opportunity for an informal
				hearing, shall withdraw the approval of an application under this section if
				the Secretary determines that—
										(1)the applicant,
				based on new information, can no longer make the demonstrations required under
				subsection (g), or the Secretary can no longer make the determinations required
				under subsection (g);
										(2)the application
				failed to include material information or included any untrue statement of
				material fact;
										(3)any explicit or
				implicit representation that the product reduces risk or exposure is no longer
				valid, including if—
											(A)a tobacco product
				standard is established pursuant to section 907;
											(B)an action is taken
				that affects the risks presented by other commercially marketed tobacco
				products that were compared to the product that is the subject of the
				application; or
											(C)any postmarket
				surveillance or studies reveal that the approval of the application is no
				longer consistent with the protection of the public health;
											(4)the applicant
				failed to conduct or submit the postmarket surveillance and studies required
				under subsection (g)(2)(C)(ii) or (i); or
										(5)the applicant
				failed to meet a condition imposed under subsection (h).
										(k)Chapter IV or
				VA product approved in accordance with this section shall not be
				subject to chapter IV or V.
									(l)Implementing
				Regulations or Guidance
										(1)Scientific
				evidenceNot later than 2 years after the date of enactment of
				the Family Smoking Prevention and Tobacco Control Act, the Secretary shall
				issue regulations or guidance (or any combination thereof) on the scientific
				evidence required for assessment and ongoing review of modified risk tobacco
				products. Such regulations or guidance shall—
											(A)establish minimum
				standards for scientific studies needed prior to approval to show that a
				substantial reduction in morbidity or mortality among individual tobacco users
				is likely;
											(B)include validated
				biomarkers, intermediate clinical endpoints, and other feasible outcome
				measures, as appropriate;
											(C)establish minimum
				standards for post market studies, that shall include regular and long-term
				assessments of health outcomes and mortality, intermediate clinical endpoints,
				consumer perception of harm reduction, and the impact on quitting behavior and
				new use of tobacco products, as appropriate;
											(D)establish minimum
				standards for required postmarket surveillance, including ongoing assessments
				of consumer perception; and
											(E)require that data
				from the required studies and surveillance be made available to the Secretary
				prior to the decision on renewal of a modified risk tobacco product.
											(2)ConsultationThe
				regulations or guidance issued under paragraph (1) shall be developed in
				consultation with the Institute of Medicine, and with the input of other
				appropriate scientific and medical experts, on the design and conduct of such
				studies and surveillance.
										(3)RevisionThe
				regulations or guidance under paragraph (1) shall be revised on a regular basis
				as new scientific information becomes available.
										(4)New tobacco
				productsNot later than 2 years after the date of enactment of
				the Family Smoking Prevention and Tobacco Control Act, the Secretary shall
				issue a regulation or guidance that permits the filing of a single application
				for any tobacco product that is a new tobacco product under section 910 and for
				which the applicant seeks approval as a modified risk tobacco product under
				this section.
										(m)DistributorsNo
				distributor may take any action, after the date of enactment of the Family
				Smoking Prevention and Tobacco Control Act, with respect to a tobacco product
				that would reasonably be expected to result in consumers believing that the
				tobacco product or its smoke may present a lower risk of disease or is less
				harmful than one or more commercially marketed tobacco products, or presents a
				reduced exposure to, or does not contain or is free of, a substance or
				substances.
									912.Judicial
				review
									(a)Right To
				Review
										(1)In
				generalNot later than 30 days after—
											(A)the promulgation
				of a regulation under section 907 establishing, amending, or revoking a tobacco
				product standard; or
											(B)a denial of an
				application for approval under section 910(c),
											any person
				adversely affected by such regulation or denial may file a petition for
				judicial review of such regulation or denial with the United States Court of
				Appeals for the District of Columbia or for the circuit in which such person
				resides or has their principal place of business.(2)Requirements
											(A)Copy of
				petitionA copy of the petition filed under paragraph (1) shall
				be transmitted by the clerk of the court involved to the Secretary.
											(B)Record of
				proceedingsOn receipt of a petition under subparagraph (A), the
				Secretary shall file in the court in which such petition was filed—
												(i)the record of the
				proceedings on which the regulation or order was based; and
												(ii)a
				statement of the reasons for the issuance of such a regulation or order.
												(C)Definition of
				recordIn this section, the term record
				means—
												(i)all notices and
				other matter published in the Federal Register with respect to the regulation
				or order reviewed;
												(ii)all information
				submitted to the Secretary with respect to such regulation or order;
												(iii)proceedings of
				any panel or advisory committee with respect to such regulation or
				order;
												(iv)any hearing held
				with respect to such regulation or order; and
												(v)any other
				information identified by the Secretary, in the administrative proceeding held
				with respect to such regulation or order, as being relevant to such regulation
				or order.
												(b)Standard of
				ReviewUpon the filing of the petition under subsection (a) for
				judicial review of a regulation or order, the court shall have jurisdiction to
				review the regulation or order in accordance with chapter 7 of title 5, United
				States Code, and to grant appropriate relief, including interim relief, as
				provided for in such chapter. A regulation or denial described in subsection
				(a) shall be reviewed in accordance with section 706(2)(A) of title 5, United
				States Code.
									(c)Finality of
				JudgmentThe judgment of the court affirming or setting aside, in
				whole or in part, any regulation or order shall be final, subject to review by
				the Supreme Court of the United States upon certiorari or certification, as
				provided in section 1254 of title 28, United States Code.
									(d)Other
				RemediesThe remedies provided for in this section shall be in
				addition to, and not in lieu of, any other remedies provided by law.
									(e)Regulations and
				Orders Must Recite Basis in RecordTo facilitate judicial review,
				a regulation or order issued under section 906, 907, 908, 909, 910, or 916
				shall contain a statement of the reasons for the issuance of such regulation or
				order in the record of the proceedings held in connection with its
				issuance.
									913.Equal treatment
				of retail outletsThe
				Secretary shall issue regulations to require that retail establishments for
				which the predominant business is the sale of tobacco products comply with any
				advertising restrictions applicable to retail establishments accessible to
				individuals under the age of 18.
								914.Jurisdiction of
				and coordination with the Federal Trade Commission
									(a)Jurisdiction
										(1)In
				generalExcept where expressly provided in this chapter, nothing
				in this chapter shall be construed as limiting or diminishing the authority of
				the Federal Trade Commission to enforce the laws under its jurisdiction with
				respect to the advertising, sale, or distribution of tobacco products.
										(2)EnforcementAny
				advertising that violates this chapter or a provision of the regulations
				referred to in section 102 of the Family Smoking Prevention and Tobacco Control
				Act, is an unfair or deceptive act or practice under section 5(a) of the
				Federal Trade Commission Act and
				shall be considered a violation of a rule promulgated under section 18 of that
				Act.
										(b)CoordinationWith
				respect to the requirements of section 4 of the Federal Cigarette Labeling and
				Advertising Act and section 3 of the Comprehensive Smokeless Tobacco Health
				Education Act of 1986—
										(1)the Chairman of
				the Federal Trade Commission shall coordinate with the Secretary concerning the
				enforcement of such Act as such enforcement relates to unfair or deceptive acts
				or practices in the advertising of cigarettes or smokeless tobacco; and
										(2)the Secretary shall
				consult with the Chairman of such Commission in revising the label statements
				and requirements under such sections.
										915.Congressional
				review provisionsIn
				accordance with section 801 of title 5, United States Code, Congress shall
				review, and may disapprove, any rule under this chapter that is subject to
				section 801. This section and section 801 do not apply to the final rule
				referred to in paragraphs (1) and (2) of section 102(a) of the Family Smoking
				Prevention and Tobacco Control Act.
								916.Regulation
				requirement
									(a)Testing,
				Reporting, and DisclosureNot later than 24 months after the date
				of enactment of the Family Smoking Prevention and Tobacco Control Act, the
				Secretary, acting through the Commissioner of Food and Drugs, shall promulgate
				regulations under this Act that meet the requirements of subsection (b).
									(b)Contents of
				RulesThe regulations promulgated under subsection (a) shall
				require testing and reporting of tobacco product constituents, ingredients, and
				additives, including smoke constituents, by brand and sub-brand that the
				Secretary determines should be tested to protect the public health. The
				regulations may require that tobacco product manufacturers, packagers, or
				importers make disclosures relating to the results of the testing of tar and
				nicotine through labels or advertising or other appropriate means, and make
				disclosures regarding the results of the testing of other constituents,
				including smoke constituents, ingredients, or additives, that the Secretary
				determines should be disclosed to the public to protect the public health and
				will not mislead consumers about the risk of tobacco related disease.
									(c)AuthorityThe
				Food and Drug Administration shall have the authority under this chapter to
				conduct or to require the testing, reporting, or disclosure of tobacco product
				constituents, including smoke constituents.
									917.Preservation of
				State and local authority
									(a)In
				General
										(1)PreservationExcept
				as provided in paragraph (2)(A), nothing in this chapter, or rules promulgated
				under this chapter, shall be construed to limit the authority of a Federal
				agency (including the Armed Forces), a State or political subdivision of a
				State, or the government of an Indian tribe to enact, adopt, promulgate, and
				enforce any law, rule, regulation, or other measure with respect to tobacco
				products that is in addition to, or more stringent than, requirements
				established under this chapter, including a law, rule, regulation, or other
				measure relating to or prohibiting the sale, distribution, possession, exposure
				to, access to, advertising and promotion of, or use of tobacco products by
				individuals of any age, information reporting to the State, or measures
				relating to fire safety standards for tobacco products. No provision of this
				chapter shall limit or otherwise affect any State, Tribal, or local taxation of
				tobacco products.
										(2)Preemption of
				certain state and local requirements
											(A)In
				generalNo State or political subdivision of a State may
				establish or continue in effect with respect to a tobacco product any
				requirement which is different from, or in addition to, any requirement under
				the provisions of this chapter relating to tobacco product standards, premarket
				approval, adulteration, misbranding, labeling, registration, good manufacturing
				standards, or modified risk tobacco products.
											(B)ExceptionSubparagraph
				(A) does not apply to requirements relating to the sale, distribution,
				possession, information reporting to the State, exposure to, access to, the
				advertising and promotion of, or use of, tobacco products by individuals of any
				age, or relating to fire safety standards for tobacco products. Information
				disclosed to a State under subparagraph (A) that is exempt from disclosure
				under section 552(b)(4) of title 5, United States Code, shall be treated as a
				trade secret and confidential information by the State.
											(b)Rule of
				Construction Regarding Product LiabilityNo provision of this
				chapter relating to a tobacco product shall be construed to modify or otherwise
				affect any action or the liability of any person under the product liability
				law of any State.
									918.Tobacco
				Products Scientific Advisory Committee
									(a)EstablishmentNot
				later than 1 year after the date of enactment of the Family Smoking Prevention
				and Tobacco Control Act, the Secretary shall establish an 11-member advisory
				committee, to be known as the Tobacco Products Scientific Advisory
				Committee (in this section referred to as the Advisory
				Committee).
									(b)Membership
										(1)In
				general
											(A)MembersThe
				Secretary shall appoint as members of the Tobacco Products Scientific Advisory
				Committee individuals who are technically qualified by training and experience
				in the medicine, medical ethics, science, or technology involving the
				manufacture, evaluation, or use of tobacco products, who are of appropriately
				diversified professional backgrounds. The committee shall be composed
				of—
												(i)7
				individuals who are physicians, dentists, scientists, or health care
				professionals practicing in the area of oncology, pulmonology, cardiology,
				toxicology, pharmacology, addiction, or any other relevant specialty;
												(ii)1
				individual who is an officer or employee of a State or local government or of
				the Federal Government;
												(iii)1 individual as
				a representative of the general public;
												(iv)1
				individual as a representative of the interests in the tobacco manufacturing
				industry; and
												(v)1
				individual as a representative of the interests of the tobacco growers.
												(B)Nonvoting
				membersThe members of the committee appointed under clauses (iv)
				and (v) of subparagraph (A) shall serve as consultants to those described in
				clauses (i) through (iii) of subparagraph (A) and shall be nonvoting
				representatives.
											(2)LimitationThe
				Secretary may not appoint to the Advisory Committee any individual who is in
				the regular full-time employ of the Food and Drug Administration or any agency
				responsible for the enforcement of this Act. The Secretary may appoint Federal
				officials as ex officio members.
										(3)ChairpersonThe
				Secretary shall designate 1 of the members of the Advisory Committee to serve
				as chairperson.
										(c)DutiesThe
				Tobacco Products Scientific Advisory Committee shall provide advice,
				information, and recommendations to the Secretary—
										(1)as provided in
				this chapter;
										(2)on the effects of
				the alteration of the nicotine yields from tobacco products;
										(3)on whether there is
				a threshold level below which nicotine yields do not produce dependence on the
				tobacco product involved; and
										(4)on its review of
				other safety, dependence, or health issues relating to tobacco products as
				requested by the Secretary.
										(d)Compensation;
				Support; FACA
										(1)Compensation and
				travelMembers of the Advisory Committee who are not officers or
				employees of the United States, while attending conferences or meetings of the
				committee or otherwise engaged in its business, shall be entitled to receive
				compensation at rates to be fixed by the Secretary, which may not exceed the
				daily equivalent of the rate in effect under the Senior Executive Schedule
				under section 5382 of title 5, United States Code, for each day (including
				travel time) they are so engaged; and while so serving away from their homes or
				regular places of business each member may be allowed travel expenses,
				including per diem in lieu of subsistence, as authorized by section 5703 of
				title 5, United States Code, for persons in the Government service employed
				intermittently.
										(2)Administrative
				supportThe Secretary shall furnish the Advisory Committee
				clerical and other assistance.
										(3)Nonapplication
				of facaSection 14 of the Federal
				Advisory Committee Act does not apply to the Advisory
				Committee.
										(e)Proceedings of
				Advisory Panels and CommitteesThe Advisory Committee shall make
				and maintain a transcript of any proceeding of the panel or committee. Each
				such panel and committee shall delete from any transcript made under this
				subsection information which is exempt from disclosure under section 552(b) of
				title 5, United States Code.
									919.Drug products
				used to treat Tobacco dependenceThe Secretary shall—
									(1)at the request of
				the applicant, consider designating nicotine replacement products as fast track
				research and approval products within the meaning of section 506;
									(2)consider approving
				the extended use of nicotine replacement products (such as nicotine patches,
				nicotine gum, and nicotine lozenges) for the treatment of tobacco dependence;
				and
									(3)review and
				consider the evidence for additional indications for nicotine replacement
				products, such as for craving relief or relapse prevention.
									920.User
				fee
									(a)Establishment of
				Quarterly User FeeThe Secretary shall assess a quarterly user
				fee with respect to every quarter of each fiscal year commencing fiscal year
				2008, calculated in accordance with this section, upon each manufacturer and
				importer of tobacco products subject to this chapter.
									(b)Funding of FDA
				Regulation of Tobacco ProductsThe Secretary shall make user fees
				collected pursuant to this section available to pay, in each fiscal year, for
				the costs of the activities of the Food and Drug Administration related to the
				regulation of tobacco products under this chapter.
									(c)Assessment of
				User Fee
										(1)Amount of
				assessmentExcept as provided in paragraph (4), the total user
				fees assessed each year pursuant to this section shall be sufficient, and shall
				not exceed what is necessary, to pay for the costs of the activities described
				in subsection (b) for each fiscal year.
										(2)Allocation of
				assessment by class of tobacco products
											(A)In
				generalSubject to paragraph (3), the total user fees assessed
				each fiscal year with respect to each class of importers and manufacturers
				shall be equal to an amount that is the applicable percentage of the total
				costs of activities of the Food and Drug Administration described in subsection
				(b).
											(B)Applicable
				percentageFor purposes of subparagraph (A), the applicable
				percentage for a fiscal year shall be the following:
												(i)92.07 percent
				shall be assessed on manufacturers and importers of cigarettes;
												(ii)0.05 percent
				shall be assessed on manufacturers and importers of little cigars;
												(iii)7.15 percent
				shall be assessed on manufacturers and importers of cigars other than little
				cigars;
												(iv)0.43 percent
				shall be assessed on manufacturers and importers of snuff;
												(v)0.10 percent shall
				be assessed on manufacturers and importers of chewing tobacco;
												(vi)0.06 percent
				shall be assessed on manufacturers and importers of pipe tobacco; and
												(vii)0.14 percent
				shall be assessed on manufacturers and importers of roll-your-own
				tobacco.
												(3)Distribution of
				fee shares of manufacturers and importers exempt from user
				feeWhere a class of tobacco products is not subject to a user
				fee under this section, the portion of the user fee assigned to such class
				under paragraph (2) shall be allocated by the Secretary on a pro rata basis
				among the classes of tobacco products that are subject to a user fee under this
				section. Such pro rata allocation for each class of tobacco products that is
				subject to a user fee under this section shall be the quotient of—
											(A)the percentage
				assigned to such class under paragraph (2); divided by
											(B)the sum of the
				percentages assigned to all classes of tobacco products subject to this
				section.
											(4)Annual limit on
				assessmentThe total assessment under this section—
											(A)for fiscal year
				2008 shall be $85,000,000;
											(B)for fiscal year
				2009 shall be $175,000,000;
											(C)for fiscal year
				2010 shall be $300,000,000; and
											(D)for each
				subsequent fiscal year, shall not exceed the limit on the assessment imposed
				during the previous fiscal year, as adjusted by the Secretary (after notice,
				published in the Federal Register) to reflect the greater of—
												(i)the total
				percentage change that occurred in the Consumer Price Index for all urban
				consumers (all items; United States city average) for the 12-month period
				ending on June 30 preceding the fiscal year for which fees are being
				established; or
												(ii)the total
				percentage change for the previous fiscal year in basic pay under the General
				Schedule in accordance with section 5332 of title 5, United States Code, as
				adjusted by any locality-based comparability payment pursuant to section 5304
				of such title for Federal employees stationed in the District of
				Columbia.
												(5)Timing of user
				fee assessmentThe Secretary shall notify each manufacturer and
				importer of tobacco products subject to this section of the amount of the
				quarterly assessment imposed on such manufacturer or importer under subsection
				(f) during each quarter of each fiscal year. Such notifications shall occur not
				earlier than 3 months prior to the end of the quarter for which such assessment
				is made, and payments of all assessments shall be made not later than 60 days
				after each such notification.
										(d)Determination of
				User Fee by Company Market Share
										(1)In
				generalThe user fee to be paid by each manufacturer or importer
				of a given class of tobacco products shall be determined in each quarter by
				multiplying—
											(A)such manufacturer’s
				or importer’s market share of such class of tobacco products; by
											(B)the portion of the
				user fee amount for the current quarter to be assessed on manufacturers and
				importers of such class of tobacco products as determined under subsection
				(e).
											(2)No fee in excess
				of market shareNo manufacturer or importer of tobacco products
				shall be required to pay a user fee in excess of the market share of such
				manufacturer or importer.
										(e)Determination of
				Volume of Domestic Sales
										(1)In
				generalThe calculation of gross domestic volume of a class of
				tobacco product by a manufacturer or importer, and by all manufacturers and
				importers as a group, shall be made by the Secretary using information provided
				by manufacturers and importers pursuant to subsection (f), as well as any other
				relevant information provided to or obtained by the Secretary.
										(2)MeasurementFor
				purposes of the calculations under this subsection and the information provided
				under subsection (f) by the Secretary, gross domestic volume shall be measured
				by—
											(A)in the case of
				cigarettes, the number of cigarettes sold;
											(B)in the case of
				little cigars, the number of little cigars sold;
											(C)in the case of
				large cigars, the number of cigars weighing more than 3 pounds per thousand
				sold; and
											(D)in the case of
				other classes of tobacco products, in terms of number of pounds, or fraction
				thereof, of these products sold.
											(f)Measurement of
				Gross Domestic Volume
										(1)In
				generalEach tobacco product
				manufacturer and importer shall submit to the Secretary a certified copy of
				each of the returns or forms described by this paragraph that are required to
				be filed with a Government agency on the same date that those returns or forms
				are required to be filed with such agency. The returns and forms described by
				this paragraph are those returns and forms related to the removal, as defined
				by section 5702(j) of the Internal Revenue Code of 1986, of tobacco products
				into domestic commerce or the payment of the taxes imposed under chapter 52 of
				such Code.
										(2)PenaltiesAny
				person that knowingly fails to provide information required under this
				subsection or that provides false information under this subsection shall be
				subject to the penalties described in section 1001 of title 18, United States
				Code. In addition, such person may be subject to a civil penalty in an amount
				not to exceed 2 percent of the value of the kind of tobacco products
				manufactured or imported by such person during the applicable quarter, as
				determined by the Secretary.
										(g)Effective
				DateThe user fees prescribed by this section shall be assessed
				in fiscal year 2008, based on domestic sales of tobacco products during fiscal
				year 2007 and shall be assessed in each fiscal year
				thereafter.
									.
					102.Final
			 rule
				(a)Cigarettes and
			 Smokeless Tobacco
					(1)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, the Secretary of Health and Human Services shall publish in the
			 Federal Register a final rule regarding cigarettes and smokeless tobacco, which
			 is hereby deemed to be in compliance with the Administrative Procedures Act and
			 other applicable law.
					(2)Contents of
			 ruleExcept as provided in this subsection, the final rule
			 published under paragraph (1), shall be identical in its provisions to part 897
			 of the regulations promulgated by the Secretary of Health and Human Services in
			 the August 28, 1996, issue of the Federal Register (61 Fed. Reg., 44615–44618).
			 Such rule shall—
						(A)provide for the
			 designation of jurisdictional authority that is in accordance with this
			 subsection;
						(B)strike Subpart
			 C—Labels and section 897.32(c); and
						(C)become effective
			 not later than 1 year after the date of enactment of this Act.
						(3)Amendments to
			 rulePrior to making amendments to the rule published under
			 paragraph (1), the Secretary shall promulgate a proposed rule in accordance
			 with the Administrative Procedures Act.
					(4)Rule of
			 constructionExcept as provided in paragraph (3), nothing in this
			 section shall be construed to limit the authority of the Secretary to amend, in
			 accordance with the Administrative Procedures Act, the regulation promulgated
			 pursuant to this section.
					(b)Limitation on
			 Advisory OpinionsAs of the date of enactment of this Act, the
			 following documents issued by the Food and Drug Administration shall not
			 constitute advisory opinions under section 10.85(d)(1) of title 21, Code of
			 Federal Regulations, except as they apply to tobacco products, and shall not be
			 cited by the Secretary of Health and Human Services or the Food and Drug
			 Administration as binding precedent:
					(1)The preamble to
			 the proposed rule in the document entitled Regulations Restricting the
			 Sale and Distribution of Cigarettes and Smokeless Tobacco Products to Protect
			 Children and Adolescents (60 Fed. Reg. 41314–41372 (August 11,
			 1995)).
					(2)The document
			 entitled Nicotine in Cigarettes and Smokeless Tobacco Products is a Drug
			 and These Products Are Nicotine Delivery Devices Under the
			 Federal Food, Drug, and Cosmetic
			 Act (60 Fed. Reg. 41453–41787 (August 11, 1995)).
					(3)The preamble to
			 the final rule in the document entitled Regulations Restricting the Sale
			 and Distribution of Cigarettes and Smokeless Tobacco to Protect Children and
			 Adolescents (61 Fed. Reg. 44396–44615 (August 28, 1996)).
					(4)The document
			 entitled Nicotine in Cigarettes and Smokeless Tobacco is a Drug and
			 These Products are Nicotine Delivery Devices Under the
			 Federal Food, Drug, and Cosmetic
			 Act; Jurisdictional Determination (61 Fed. Reg. 44619–45318
			 (August 28, 1996)).
					103.Conforming and
			 other amendments to general provisions
				(a)Amendment of
			 Federal Food, Drug, and Cosmetic
			 ActExcept as otherwise expressly provided, whenever
			 in this section an amendment is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference is to a section or other
			 provision of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 301 et seq.).
				(b)Section
			 301Section 301 (21 U.S.C. 331)
			 is amended—
					(1)in subsection (a),
			 by inserting tobacco product, after
			 device,;
					(2)in subsection (b),
			 by inserting tobacco product, after
			 device,;
					(3)in subsection (c),
			 by inserting tobacco product, after
			 device,;
					(4)in subsection (e) (as amended by sections
			 2(c) and 3(b) of the Dietary Supplement and Nonprescription Drug Consumer
			 Protection Act (Public Law 109–462; 120 Stat. 3472)), by inserting , or
			 909 before or the refusal to permit access to;
					(5)in subsection (g),
			 by inserting tobacco product, after
			 device,;
					(6)in
			 subsection (h), by inserting tobacco product, after
			 device,;
					(7)in subsection (j),
			 by striking 708, or 721 and inserting 708, 721, 904, 905,
			 906, 907, 908, 909, or section 921(b);
					(8)in
			 subsection (k), by inserting tobacco product, after
			 device,;
					(9)by striking
			 subsection (p) and inserting the following:
						
							(p)The failure to
				register in accordance with section 510 or 905, the failure to provide any
				information required by section 510(j), 510(k), 905(i), or 905(j), or the
				failure to provide a notice required by section 510(j)(2) or
				905(i)(2).
							;
					(10)by striking
			 subsection (q)(1) and inserting the following:
						
							(q)(1)The failure or
				refusal—
									(A)to comply with any requirement
				prescribed under section 518, 520(g), 903(b), or 908;
									(B)to furnish any notification or other
				material or information required by or under section 519, 520(g), 904, 909, or
				section 921; or
									(C)to comply with a requirement under
				section 522 or
				913.
									;
					(11)in subsection
			 (q)(2), by striking device, and inserting device or
			 tobacco product,;
					(12)in subsection
			 (r), by inserting or tobacco product after the term
			 device each time that such term appears; and
					(13)by adding at the end (as amended by section
			 4(a) of the Dietary Supplement and Nonprescription Drug Consumer Protection Act
			 (Public Law 109–462; 120 Stat. 3475)) the following:
						
							(jj)The sale of tobacco products in
				violation of a no-tobacco-sale order issued under section 303(f).
							(kk)The introduction or delivery for
				introduction into interstate commerce of a tobacco product in violation of
				section 911.
							(ll)(1)Forging, counterfeiting,
				simulating, or falsely representing, or without proper authority using any
				mark, stamp (including tax stamp), tag, label, or other identification device
				upon any tobacco product or container or labeling thereof so as to render such
				tobacco product a counterfeit tobacco product.
								(2)Making, selling,
				disposing of, or keeping in possession, control, or custody, or concealing any
				punch, die, plate, stone, or other item that is designed to print, imprint, or
				reproduce the trademark, trade name, or other identifying mark, imprint, or
				device of another or any likeness of any of the foregoing upon any tobacco
				product or container or labeling thereof so as to render such tobacco product a
				counterfeit tobacco product.
							(3)The doing of any
				act that causes a tobacco product to be a counterfeit tobacco product, or the
				sale or dispensing, or the holding for sale or dispensing, of a counterfeit
				tobacco product.
							(mm)The charitable
				distribution of tobacco products.
							(nn)The failure of a
				manufacturer or distributor to notify the Attorney General of their knowledge
				of tobacco products used in illicit
				trade.
							.
					(c)Section
			 303Section 303 (21 U.S.C.
			 333(f)) is amended by redesignating the subsection that follows subsection (e)
			 as subsection (f) and in subsection (f) (as so redesignated)—
					(1)in paragraph
			 (1)(A), by inserting or tobacco products after
			 devices;
					(2)in paragraph
			 (2)(C), by striking paragraph (3)(A) and inserting
			 paragraph (4)(A);
					(3)by
			 redesignating paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), and
			 inserting after paragraph (2) the following:
						
							(3)If the Secretary
				finds that a person has committed repeated violations of restrictions
				promulgated under section 906(d) at a particular retail outlet then the
				Secretary may impose a no-tobacco-sale order on that person prohibiting the
				sale of tobacco products in that outlet. A no-tobacco-sale order may be imposed
				with a civil penalty under paragraph
				(1).
							;
					(4)in paragraph (4)
			 as so redesignated—
						(A)in subparagraph
			 (A)—
							(i)by
			 striking assessed the first time it appears and inserting
			 assessed, or a no-tobacco-sale order may be imposed,; and
							(ii)by
			 striking penalty and inserting penalty, or upon whom a
			 no-tobacco-order is to be imposed,;
							(B)in subparagraph
			 (B)—
							(i)by
			 inserting after penalty, the following: or the period to
			 be covered by a no-tobacco-sale order,; and
							(ii)by
			 adding at the end the following: A no-tobacco-sale order permanently
			 prohibiting an individual retail outlet from selling tobacco products shall
			 include provisions that allow the outlet, after a specified period of time, to
			 request that the Secretary compromise, modify, or terminate the order.;
			 and
							(C)by adding at the
			 end the following:
							
								(D)The Secretary may
				compromise, modify, or terminate, with or without conditions, any
				no-tobacco-sale
				order.
								;
						(5)in paragraph (5)
			 as so redesignated—
						(A)by striking
			 (3)(A) as redesignated, and inserting
			 (4)(A);
						(B)by inserting
			 or the imposition of a no-tobacco-sale order after the term
			 penalty the first 2 places such term appears; and
						(C)by striking
			 issued. and inserting issued, or on which the
			 no-tobacco-sale order was imposed, as the case may be.; and
						(6)in paragraph (6),
			 as so redesignated, by striking the term paragraph (4) each place
			 such term appears and inserting paragraph (5).
					(d)Section
			 304Section 304 (21 U.S.C. 334)
			 is amended—
					(1)in subsection
			 (a)(2)—
						(A)by striking
			 and before (D); and
						(B)by striking
			 device. and inserting the following: device, and (E) Any
			 adulterated or misbranded tobacco product.;
						(2)in subsection
			 (d)(1), by inserting tobacco product, after
			 device,;
					(3)in subsection
			 (g)(1), by inserting or tobacco product after the term
			 device each place such term appears; and
					(4)in subsection
			 (g)(2)(A), by inserting or tobacco product after the term
			 device each place such term appears.
					(e)Section
			 702Section 702(a) (21 U.S.C.
			 372(a)) is amended by adding at the end of paragraph (1) the following:
			 For a tobacco product, to the extent feasible, the Secretary shall
			 contract with the States in accordance with this paragraph to carry out
			 inspections of retailers within that State in connection with the enforcement
			 of this Act..
				(f)Section
			 703Section 703 (21 U.S.C. 373)
			 is amended—
					(1)by inserting
			 tobacco product, after the term device, each place
			 such term appears; and
					(2)by inserting
			 tobacco products, after the term devices, each
			 place such term appears.
					(g)Section
			 704Section 704 (21 U.S.C. 374)
			 is amended—
					(1)in subsection
			 (a)(1)(A), by inserting tobacco products, after the term
			 devices, each place such term appears;
					(2)in subsection
			 (a)(1)(B), by inserting or tobacco product after the term
			 restricted devices each place such term appears; and
					(3)in subsection (b),
			 by inserting tobacco product, after
			 device,.
					(h)Section
			 705Section 705(b) (21 U.S.C.
			 375(b)) is amended by inserting tobacco products, after
			 devices,.
				(i)Section
			 709Section 709 (21 U.S.C. 379)
			 is amended by inserting tobacco product,  after
			 device,.
				(j)Section
			 801Section 801 (21 U.S.C. 381)
			 is amended—
					(1)in subsection
			 (a)—
						(A)by inserting
			 tobacco products, after the term devices, the first
			 time such term appears;
						(B)by inserting
			 or section 905(j) after section 510; and
						(C)by striking the
			 term drugs or devices each time such term appears and inserting
			 drugs, devices, or tobacco products;
						(2)in subsection
			 (e)(1), by inserting tobacco product, after
			 device,; and
					(3)by adding at the
			 end the following:
						
							(p)(1)Not later than 2 years
				after the date of enactment of the Family Smoking Prevention and Tobacco
				Control Act, and annually thereafter, the Secretary shall submit to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Energy and Commerce of the House of Representatives, a report
				regarding—
									(A)the nature, extent, and destination of
				United States tobacco product exports that do not conform to tobacco product
				standards established pursuant to this Act;
									(B)the public health implications of such
				exports, including any evidence of a negative public health impact; and
									(C)recommendations or assessments of
				policy alternatives available to Congress and the Executive Branch to reduce
				any negative public health impact caused by such exports.
									(2)The Secretary is authorized to
				establish appropriate information disclosure requirements to carry out this
				subsection.
								.
					(k)Section
			 1003Section 1003(d)(2)(C) (as
			 redesignated by section 101(b)) is amended—
					(1)by striking
			 and after cosmetics,; and
					(2)inserting ,
			 and tobacco products after devices.
					(l)Guidance and
			 Effective Dates
					(1)In
			 generalThe Secretary of Health and Human Services shall issue
			 guidance—
						(A)defining the term
			 repeated violation, as used in section 303(f) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 333(f)) as amended by subsection (c), by identifying the number of
			 violations of particular requirements over a specified period of time at a
			 particular retail outlet that constitute a repeated violation;
						(B)providing for
			 timely and effective notice to the retailer of each alleged violation at a
			 particular retail outlet;
						(C)providing for an
			 expedited procedure for the administrative appeal of an alleged
			 violation;
						(D)providing that a
			 person may not be charged with a violation at a particular retail outlet unless
			 the Secretary has provided notice to the retailer of all previous violations at
			 that outlet;
						(E)establishing a
			 period of time during which, if there are no violations by a particular retail
			 outlet, that outlet will not be considered to have been the site of repeated
			 violations when the next violation occurs; and
						(F)providing that
			 good faith reliance on the presentation of a false government issued
			 photographic identification that contains a date of birth does not constitute a
			 violation of any minimum age requirement for the sale of tobacco products if
			 the retailer has taken effective steps to prevent such violations,
			 including—
							(i)adopting and
			 enforcing a written policy against sales to minors;
							(ii)informing its
			 employees of all applicable laws;
							(iii)establishing
			 disciplinary sanctions for employee noncompliance; and
							(iv)requiring its
			 employees to verify age by way of photographic identification or electronic
			 scanning device.
							(2)General
			 effective dateThe amendments made by subsection (c), other than
			 the amendment made by paragraph (2) of such subsection, shall take effect upon
			 the issuance of guidance described in paragraph (1).
					(3)Special
			 effective dateThe amendments made by paragraph (2) of subsection
			 (c) shall take effect on the date of enactment of this Act.
					IITOBACCO PRODUCT
			 WARNINGS; CONSTITUENT AND SMOKE CONSTITUENT DISCLOSURE
			201.Cigarette label
			 and advertising warningsSection 4 of the Federal Cigarette Labeling
			 and Advertising Act (15 U.S.C. 1333) is amended to read as follows:
				
					4.Labeling
						(a)Label
				Requirements
							(1)In
				generalIt shall be unlawful for any person to manufacture,
				package, sell, offer to sell, distribute, or import for sale or distribution
				within the United States any cigarettes the package of which fails to bear, in
				accordance with the requirements of this section, one of the following
				labels:
							WARNING:
				Cigarettes are addictive.
							WARNING:
				Tobacco smoke can harm your children.
							WARNING:
				Cigarettes cause fatal lung disease.
							WARNING:
				Cigarettes cause cancer.
							WARNING:
				Cigarettes cause strokes and heart disease.
							WARNING:
				Smoking during pregnancy can harm your baby.
							WARNING:
				Smoking can kill you.
							WARNING:
				Tobacco smoke causes fatal lung disease in non-smokers.
							WARNING:
				Quitting smoking now greatly reduces serious risks to your
				health.
							(2)Placement;
				typography; etc
								(A)In
				generalEach label statement required by paragraph (1) shall be
				located in the upper portion of the front and rear panels of the package,
				directly on the package underneath the cellophane or other clear wrapping.
				Except as provided in subparagraph (B), each label statement shall comprise at
				least the top 30 percent of the front and rear panels of the package. The word
				WARNING shall appear in capital letters and all text shall be in
				conspicuous and legible 17-point type, unless the text of the label statement
				would occupy more than 70 percent of such area, in which case the text may be
				in a smaller conspicuous and legible type size, provided that at least 60
				percent of such area is occupied by required text. The text shall be black on a
				white background, or white on a black background, in a manner that contrasts,
				by typography, layout, or color, with all other printed material on the
				package, in an alternating fashion under the plan submitted under subsection
				(b)(4).
								(B)Hinged lid
				boxesFor any cigarette brand package manufactured or distributed
				before January 1, 2000, which employs a hinged lid style (if such packaging was
				used for that brand in commerce prior to June 21, 1997), the label statement
				required by paragraph (1) shall be located on the hinged lid area of the
				package, even if such area is less than 25 percent of the area of the front
				panel. Except as provided in this paragraph, the provisions of this subsection
				shall apply to such packages.
								(3)Does not apply
				to foreign distributionThe provisions of this subsection do not
				apply to a tobacco product manufacturer or distributor of cigarettes which does
				not manufacture, package, or import cigarettes for sale or distribution within
				the United States.
							(4)Applicability to
				retailersA retailer of cigarettes shall not be in violation of
				this subsection for packaging that is supplied to the retailer by a tobacco
				product manufacturer, importer, or distributor and is not altered by the
				retailer in a way that is material to the requirements of this subsection
				except that this paragraph shall not relieve a retailer of liability if the
				retailer sells or distributes tobacco products that are not labeled in
				accordance with this subsection.
							(b)Advertising
				Requirements
							(1)In
				generalIt shall be unlawful for any tobacco product
				manufacturer, importer, distributor, or retailer of cigarettes to advertise or
				cause to be advertised within the United States any cigarette unless its
				advertising bears, in accordance with the requirements of this section, one of
				the labels specified in subsection (a) of this section.
							(2)Typography,
				etcEach label statement required by subsection (a) of this
				section in cigarette advertising shall comply with the standards set forth in
				this paragraph. For press and poster advertisements, each such statement and
				(where applicable) any required statement relating to tar, nicotine, or other
				constituent (including a smoke constituent) yield shall comprise at least 20
				percent of the area of the advertisement and shall appear in a conspicuous and
				prominent format and location at the top of each advertisement within the trim
				area. The Secretary may revise the required type sizes in such area in such
				manner as the Secretary determines appropriate. The word WARNING
				shall appear in capital letters, and each label statement shall appear in
				conspicuous and legible type. The text of the label statement shall be black if
				the background is white and white if the background is black, under the plan
				submitted under paragraph (4) of this subsection. The label statements shall be
				enclosed by a rectangular border that is the same color as the letters of the
				statements and that is the width of the first downstroke of the capital
				W of the word WARNING in the label statements.
				The text of such label statements shall be in a typeface pro rata to the
				following requirements: 45-point type for a whole-page broadsheet newspaper
				advertisement; 39-point type for a half-page broadsheet newspaper
				advertisement; 39-point type for a whole-page tabloid newspaper advertisement;
				27-point type for a half-page tabloid newspaper advertisement; 31.5-point type
				for a double page spread magazine or whole-page magazine advertisement;
				22.5-point type for a 28 centimeter by 3 column advertisement; and 15-point
				type for a 20 centimeter by 2 column advertisement. The label statements shall
				be in English, except that in the case of—
								(A)an advertisement
				that appears in a newspaper, magazine, periodical, or other publication that is
				not in English, the statements shall appear in the predominant language of the
				publication; and
								(B)in the case of any
				other advertisement that is not in English, the statements shall appear in the
				same language as that principally used in the advertisement.
								(3)MatchbooksNotwithstanding
				paragraph (2), for matchbooks (defined as containing not more than 20 matches)
				customarily given away with the purchase of tobacco products, each label
				statement required by subsection (a) may be printed on the inside cover of the
				matchbook.
							(4)Adjustment by
				secretaryThe Secretary may, through a rulemaking under section
				553 of title 5, United States Code, adjust the format and type sizes for the
				label statements required by this section or the text, format, and type sizes
				of any required tar, nicotine yield, or other constituent (including smoke
				constituent) disclosures, or to establish the text, format, and type sizes for
				any other disclosures required under the Federal Food, Drug, and Cosmetic Act. The text
				of any such label statements or disclosures shall be required to appear only
				within the 20 percent area of cigarette advertisements provided by paragraph
				(2) of this subsection. The Secretary shall promulgate regulations which
				provide for adjustments in the format and type sizes of any text required to
				appear in such area to ensure that the total text required to appear by law
				will fit within such area.
							(c)Marketing
				Requirements
							(1)Random
				displayThe label statements specified in subsection (a)(1) shall
				be randomly displayed in each 12-month period, in as equal a number of times as
				is possible on each brand of the product and be randomly distributed in all
				areas of the United States in which the product is marketed in accordance with
				a plan submitted by the tobacco product manufacturer, importer, distributor, or
				retailer and approved by the Secretary.
							(2)RotationThe
				label statements specified in subsection (a)(1) shall be rotated quarterly in
				alternating sequence in advertisements for each brand of cigarettes in
				accordance with a plan submitted by the tobacco product manufacturer, importer,
				distributor, or retailer to, and approved by, the Secretary.
							(3)ReviewThe
				Secretary shall review each plan submitted under paragraph (2) and approve it
				if the plan—
								(A)will provide for
				the equal distribution and display on packaging and the rotation required in
				advertising under this subsection; and
								(B)assures that all
				of the labels required under this section will be displayed by the tobacco
				product manufacturer, importer, distributor, or retailer at the same
				time.
								(4)Applicability to
				retailersThis subsection and subsection (b) apply to a retailer
				only if that retailer is responsible for or directs the label statements
				required under this section except that this paragraph shall not relieve a
				retailer of liability if the retailer displays, in a location open to the
				public, an advertisement that is not labeled in accordance with the
				requirements of this subsection and subsection
				(b).
							.
			202.Authority to
			 revise cigarette warning label statementsSection 4 of the Federal Cigarette Labeling
			 and Advertising Act (15 U.S.C. 1333), as amended by section 201, is further
			 amended by adding at the end the following:
				
					(d)Change in
				Required StatementsThe Secretary may, by a rulemaking conducted
				under section 553 of title 5, United States Code, adjust the format, type size,
				and text of any of the label requirements, require color graphics to accompany
				the text, increase the required label area from 30 percent up to 50 percent of
				the front and rear panels of the package, or establish the format, type size,
				and text of any other disclosures required under the
				Federal Food, Drug, and Cosmetic
				Act, if the Secretary finds that such a change would promote greater
				public understanding of the risks associated with the use of tobacco
				products.
					.
			203.State
			 regulation of cigarette advertising and promotionSection 5 of the Federal Cigarette Labeling
			 and Advertising Act (15 U.S.C. 1334) is amended by adding at the end the
			 following:
				
					(c)ExceptionNotwithstanding
				subsection (b), a State or locality may enact statutes and promulgate
				regulations, based on smoking and health, that take effect after the effective
				date of the Family Smoking Prevention and Tobacco Control Act, imposing
				specific bans or restrictions on the time, place, and manner, but not content,
				of the advertising or promotion of any
				cigarettes.
					.
			204.Smokeless
			 Tobacco labels and advertising warningsSection 3 of the Comprehensive Smokeless
			 Tobacco Health Education Act of 1986 (15 U.S.C. 4402) is amended to read as
			 follows:
				
					3.Smokeless Tobacco
				warning
						(a)General
				Rule
							(1)It shall be
				unlawful for any person to manufacture, package, sell, offer to sell,
				distribute, or import for sale or distribution within the United States any
				smokeless tobacco product unless the product package bears, in accordance with
				the requirements of this Act, one of the following labels:
							WARNING:
				This product can cause mouth cancer.
							WARNING:
				This product can cause gum disease and tooth loss.
							WARNING:
				This product is not a safe alternative to cigarettes.
							WARNING:
				Smokeless tobacco is addictive.
							(2)Each label
				statement required by paragraph (1) shall be—
								(A)located on the 2
				principal display panels of the package, and each label statement shall
				comprise at least 30 percent of each such display panel; and
								(B)in 17-point
				conspicuous and legible type and in black text on a white background, or white
				text on a black background, in a manner that contrasts by typography, layout,
				or color, with all other printed material on the package, in an alternating
				fashion under the plan submitted under subsection (b)(3), except that if the
				text of a label statement would occupy more than 70 percent of the area
				specified by subparagraph (A), such text may appear in a smaller type size, so
				long as at least 60 percent of such warning area is occupied by the label
				statement.
								(3)The label
				statements required by paragraph (1) shall be introduced by each tobacco
				product manufacturer, packager, importer, distributor, or retailer of smokeless
				tobacco products concurrently into the distribution chain of such
				products.
							(4)The provisions of
				this subsection do not apply to a tobacco product manufacturer or distributor
				of any smokeless tobacco product that does not manufacture, package, or import
				smokeless tobacco products for sale or distribution within the United
				States.
							(5)A retailer of
				smokeless tobacco products shall not be in violation of this subsection for
				packaging that is supplied to the retailer by a tobacco products manufacturer,
				importer, or distributor and that is not altered by the retailer unless the
				retailer offers for sale, sells, or distributes a smokeless tobacco product
				that is not labeled in accordance with this subsection.
							(b)Required
				Labels
							(1)It shall be
				unlawful for any tobacco product manufacturer, packager, importer, distributor,
				or retailer of smokeless tobacco products to advertise or cause to be
				advertised within the United States any smokeless tobacco product unless its
				advertising bears, in accordance with the requirements of this section, one of
				the labels specified in subsection (a).
							(2)Each label
				statement required by subsection (a) in smokeless tobacco advertising shall
				comply with the standards set forth in this paragraph. For press and poster
				advertisements, each such statement and (where applicable) any required
				statement relating to tar, nicotine, or other constituent yield shall—
								(A)comprise at least
				20 percent of the area of the advertisement, and the warning area shall be
				delineated by a dividing line of contrasting color from the advertisement;
				and
								(B)the word
				WARNING shall appear in capital letters and each label statement
				shall appear in conspicuous and legible type. The text of the label statement
				shall be black on a white background, or white on a black background, in an
				alternating fashion under the plan submitted under paragraph (3).
								(3)(A)The label statements
				specified in subsection (a)(1) shall be randomly displayed in each 12-month
				period, in as equal a number of times as is possible on each brand of the
				product and be randomly distributed in all areas of the United States in which
				the product is marketed in accordance with a plan submitted by the tobacco
				product manufacturer, importer, distributor, or retailer and approved by the
				Secretary.
								(B)The label statements specified in
				subsection (a)(1) shall be rotated quarterly in alternating sequence in
				advertisements for each brand of smokeless tobacco product in accordance with a
				plan submitted by the tobacco product manufacturer, importer, distributor, or
				retailer to, and approved by, the Secretary.
								(C)The Secretary shall review each plan
				submitted under subparagraph (B) and approve it if the plan—
									(i)will provide for the equal
				distribution and display on packaging and the rotation required in advertising
				under this subsection; and
									(ii)assures that all of the labels
				required under this section will be displayed by the tobacco product
				manufacturer, importer, distributor, or retailer at the same time.
									(D)This paragraph applies to a retailer
				only if that retailer is responsible for or directs the label statements under
				this section, unless the retailer displays in a location open to the public, an
				advertisement that is not labeled in accordance with the requirements of this
				subsection.
								(c)Television and
				Radio AdvertisingIt is unlawful to advertise smokeless tobacco
				on any medium of electronic communications subject to the jurisdiction of the
				Federal Communications
				Commission.
						.
			205.Authority to
			 revise Smokeless Tobacco product warning label statementsSection 3 of the Comprehensive Smokeless
			 Tobacco Health Education Act of 1986 (15 U.S.C. 4402), as amended by section
			 204, is further amended by adding at the end the following:
				
					(d)Authority To
				Revise Warning Label StatementsThe Secretary may, by a
				rulemaking conducted under section 553 of title 5, United States Code, adjust
				the format, type size, and text of any of the label requirements, require color
				graphics to accompany the text, increase the required label area from 30
				percent up to 50 percent of the front and rear panels of the package, or
				establish the format, type size, and text of any other disclosures required
				under the Federal Food, Drug, and Cosmetic
				Act, if the Secretary finds that such a change would promote greater
				public understanding of the risks associated with the use of smokeless tobacco
				products.
					.
			206.Tar, Nicotine,
			 and other smoke constituent disclosure to the publicSection 4 of the Federal Cigarette Labeling
			 and Advertising Act (15 U.S.C. 1333), as amended by sections 201 and 202, is
			 further amended by adding at the end the following:
				
					(e)Tar, nicotine,
				and other smoke constituent disclosure
						(1)In
				generalThe Secretary shall, by a rulemaking conducted under
				section 553 of title 5, United States Code, determine (in the Secretary’s sole
				discretion) whether cigarette and other tobacco product manufacturers shall be
				required to include in the area of each cigarette advertisement specified by
				subsection (b) of this section, or on the package label, or both, the tar and
				nicotine yields of the advertised or packaged brand. Any such disclosure shall
				be in accordance with the methodology established under such regulations, shall
				conform to the type size requirements of subsection (b) of this section, and
				shall appear within the area specified in subsection (b) of this
				section.
						(2)Resolution of
				differencesAny differences between the requirements established
				by the Secretary under paragraph (1) and tar and nicotine yield reporting
				requirements established by the Federal Trade Commission shall be resolved by a
				memorandum of understanding between the Secretary and the Federal Trade
				Commission.
						(3)Cigarette and
				other tobacco product constituentsIn addition to the disclosures
				required by paragraph (1), the Secretary may, under a rulemaking conducted
				under section 553 of title 5, United States Code, prescribe disclosure
				requirements regarding the level of any cigarette or other tobacco product
				constituent including any smoke constituent. Any such disclosure may be
				required if the Secretary determines that disclosure would be of benefit to the
				public health, or otherwise would increase consumer awareness of the health
				consequences of the use of tobacco products, except that no such prescribed
				disclosure shall be required on the face of any cigarette package or
				advertisement. Nothing in this section shall prohibit the Secretary from
				requiring such prescribed disclosure through a cigarette or other tobacco
				product package or advertisement insert, or by any other means under the
				Federal Food, Drug, and Cosmetic
				Act.
						(4)RetailersThis
				subsection applies to a retailer only if that retailer is responsible for or
				directs the label statements required under this section, except that this
				subsection shall not relieve a retailer of liability if the retailer sells or
				distributes tobacco products that are not labeled in accordance with the
				requirements of subsection
				(a).
						.
			IIIPREVENTION OF
			 ILLICIT TRADE IN TOBACCO PRODUCTS
			301.Labeling,
			 recordkeeping, records inspectionChapter IX of the
			 Federal Food, Drug, and Cosmetic
			 Act, as added by section 101, is further amended by adding at the
			 end the following:
				
					921.Labeling,
				recordkeeping, records inspection
						(a)Origin
				LabelingThe label, packaging, and shipping containers of tobacco
				products for introduction or delivery for introduction into interstate commerce
				in the United States shall bear the statement sale only allowed in the
				United States.
						(b)Regulations
				Concerning Recordkeeping for Tracking and Tracing
							(1)In
				generalNot later than 9 months after the date of enactment of
				the Family Smoking Prevention and Tobacco Control Act, the Secretary shall
				promulgate regulations regarding the establishment and maintenance of records
				by any person who manufactures, processes, transports, distributes, receives,
				packages, holds, exports, or imports tobacco products.
							(2)InspectionIn
				promulgating the regulations described in paragraph (1), the Secretary shall
				consider which records are needed for inspection to monitor the movement of
				tobacco products from the point of manufacture through distribution to retail
				outlets to assist in investigating potential illicit trade, smuggling or
				counterfeiting of tobacco products.
							(3)CodesThe
				Secretary may require codes on the labels of tobacco products or other designs
				or devices for the purpose of tracking or tracing the tobacco product through
				the distribution system.
							(4)Size of
				businessThe Secretary shall take into account the size of a
				business in promulgating regulations under this section.
							(5)Recordkeeping by
				retailersThe Secretary shall not require any retailer to
				maintain records relating to individual purchasers of tobacco products for
				personal consumption.
							(c)Records
				InspectionIf the Secretary has a reasonable belief that a
				tobacco product is part of an illicit trade or smuggling or is a counterfeit
				product, each person who manufactures, processes, transports, distributes,
				receives, holds, packages, exports, or imports tobacco products shall, at the
				request of an officer or employee duly designated by the Secretary, permit such
				officer or employee, at reasonable times and within reasonable limits and in a
				reasonable manner, upon the presentation of appropriate credentials and a
				written notice to such person, to have access to and copy all records
				(including financial records) relating to such article that are needed to
				assist the Secretary in investigating potential illicit trade, smuggling or
				counterfeiting of tobacco products.
						(d)Knowledge of
				Illegal Transaction
							(1)NotificationIf
				the manufacturer or distributor of a tobacco product has knowledge which
				reasonably supports the conclusion that a tobacco product manufactured or
				distributed by such manufacturer or distributor that has left the control of
				such person may be or has been—
								(A)imported,
				exported, distributed or offered for sale in interstate commerce by a person
				without paying duties or taxes required by law; or
								(B)imported,
				exported, distributed or diverted for possible illicit marketing,
								the
				manufacturer or distributor shall promptly notify the Attorney General of such
				knowledge.(2)Knowledge
				definedFor purposes of this subsection, the term
				knowledge as applied to a manufacturer or distributor
				means—
								(A)the actual
				knowledge that the manufacturer or distributor had; or
								(B)the knowledge
				which a reasonable person would have had under like circumstances or which
				would have been obtained upon the exercise of due
				care.
								.
			302.Study and
			 report
				(a)StudyThe
			 Comptroller General of the United States shall conduct a study of cross-border
			 trade in tobacco products to—
					(1)collect data on
			 cross-border trade in tobacco products, including illicit trade and trade of
			 counterfeit tobacco products and make recommendations on the monitoring of such
			 trade;
					(2)collect data on
			 cross-border advertising (any advertising intended to be broadcast,
			 transmitted, or distributed from the United States to another country) of
			 tobacco products and make recommendations on how to prevent or eliminate, and
			 what technologies could help facilitate the elimination of, cross-border
			 advertising.
					(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit to the Committee on Health,
			 Education, Labor, and Pensions of the Senate and the Committee on Energy and
			 Commerce of the House of Representatives a report on the study described in
			 subsection (a).
				
